Case 19-00302-TLM        Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                                   Document     Page 1 of 77


Matthew T. Christensen, ISB: 7213
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste 200
Boise, Idaho 83702
Telephone: (208) 384-8588
Facsimile: (208) 853-0117
Email: mtc@angstman.com

Attorney for Plaintiffs/Debtors

                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

In re:                                          Case No. 19-00302-TLM

RHINO RUSH, LLC,

                  Debtor.
______________________________________
                                                Adversary No. 19-_____-TLM
RHINO RUSH, LLC, Debtor in Possession,

                      Plaintiff,                COMPLAINT FOR INJUNCTIVE RELIEF
vs.                                             AND TO AVOID TRANSFERS

RAW PHARMA, LLC, a Utah limited liability
company; RHINO RUSH, LLC, a Texas
limited liability company; and DOES 1-25,
                       Defendants.




COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 1
Matter: 13246-002
Case 19-00302-TLM             Doc 5   Filed 03/22/19 Entered 03/22/19 15:45:46          Desc Main
                                      Document     Page 2 of 77




          The Plaintiff, Rhino Rush, LLC (“Debtor” or “Rhino Rush”), complains and allege as

follows:

                                        NATURE OF ACTION

          1.        In this Adversary Proceeding, the Debtor seeks injunctive relief restraining Raw

Pharma, LLC, from continuing to exert dominion and control over the assets of the Debtor and

requiring Raw Pharma, LLC, to return assets already taken and/or liquidated by Raw Pharma,

LLC. Because the Debtor (a) has a reasonable likelihood of a successful reorganization; (b)

continued and concurrent pursuit of, and control over, Rhino Rush’s assets would cause

irreparable harm to the Debtor’s ability to reorganize; (c) injunctive relief would cause no

prejudice to Raw Pharma due to the preferential nature of the transfers sought to be avoided; and

(d) such relief serves the public interest, the Debtor requests the Bankruptcy Court enjoin Raw

Pharma from further exercising control over the Debtor’s assets and requiring Raw Pharma to

return the assets already taken.

          2.        Secondly, the Debtor seeks to avoid the pre-petition transfers of assets to Raw

Pharma. These transfers are described below and are avoidable transfers pursuant to 11 U.S.C.

§§547 and/or 548.

                                   JURISDICTION AND PARTIES

          3.        Rhino Rush is the Debtor in Case No. 19-00302-TLM under Chapter 11 of the

Bankruptcy Code.

          4.        Defendant Raw Pharma, LLC (“Raw Pharma”) is a Utah limited liability

company with its principal place of business located in Texas and a potential creditor of the

Debtor.



COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 2
Matter: 13246-002
Case 19-00302-TLM             Doc 5   Filed 03/22/19 Entered 03/22/19 15:45:46           Desc Main
                                      Document     Page 3 of 77


          5.        Defendant Rhino Rush, LLC (“TX Rhino Rush”) is a Texas limited liability

company with its principal place of business located in Plano, Texas. TX Rhino Rush was

created March 18, 2019 by filing a Certificate of Formation with the Texas Secretary of State.

The registered agent in Texas for TX Rhino Rush is Jesse McMullin. Mr. McMullin is also the

CEO of TX Rhino Rush.

          6.        The Managing Member of TX Rhino Rush is Packaging and Container, LLC

(“PandC”). PandC is an Idaho limited liability company formed in December 2011 by Jesse

McMullin. Jesse McMullin is the registered agent and managing member of PandC. PandC

registered to do business in the state of Texas on March 10, 2018.

          7.        Defendants Does 1-25 are individuals or entities who also may exert dominion or

control over assets of the Debtor. These individuals or entities may have acted together or in

conspiracy with Raw Pharma. The exact identify of these individuals and entities is presently

unknown. At such time as the Debtor learns the identity of these individuals and entities, this

Complaint will be supplemented or amended.

          8.        The Debtor filed a petition for relief in Case No. 19-00302-TLM under Chapter

11 of the Bankruptcy Code on March 22, 2019.

          9.        This is a “related to” proceeding under 28 U.S.C. § 157(c). Venue is proper under

28 U.S.C. § 1409(a).

          10.       This proceeding is brought pursuant to 11 U.S.C. §§ 105, 547, 548 and/or 550,

Rule 65 of the Federal Rules of Civil Procedure and Rules 7065 and 7001(7) of the Federal

Rules of Bankruptcy Procedure.

          11.       The Debtor specifically consents to this Court entering final orders in this

proceeding.



COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 3
Matter: 13246-002
Case 19-00302-TLM             Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46              Desc Main
                                       Document     Page 4 of 77




                                      FACTUAL BACKGROUND

          12.       The Debtor realleges all of the foregoing paragraphs as if fully set forth herein.

          13.       The Debtor is in the business of marketing and distributing energy shots and

energy drinks under the name “Rhino Rush”.

          14.       The managers of the Debtor are Josh Swenson and Jeremy Swenson.                 Josh

Swenson serves as the CEO of Rhino Rush. Jeremy Swenson is involved as a manager, but also

is heavily involved in directing and running other businesses owned by the Swensons. Josh

Swenson is the Debtor’s day-to-day operator.

          15.       In 2014, the Debtor contracted with Raw Pharma to manufacture and supply

energy shots and energy drinks for sale and distribution by Rhino Rush (the “2014 Agreement”).

The 2014 Agreement required the Debtor make certain minimum purchases of energy shots from

Raw Pharma.

          16.       In 2017, after the Debtor allegedly defaulted in ordering minimum numbers of

energy shots, the parties signed a “Forbearance Agreement and First Amendment to

Manufacturing and Supply Agreement,” (the “Forbearance Agreement”) a true and correct copy

of which is attached hereto as Exhibit A.

          17.       The Forbearance Agreement continued the minimum purchase requirements

originally outlined in the 2014 Agreement.

          18.       The Forbearance Agreement also added payment provisions which provided that

the Debtor would technically default under the terms of the Forbearance Agreement if “during a

Contract Year [Debtor] is, in the aggregate, more than 45 days late in making payments for

Products.”



COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 4
Matter: 13246-002
Case 19-00302-TLM            Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46         Desc Main
                                      Document     Page 5 of 77


          19.       In addition to the Forbearance Agreement, Raw Pharma required the Debtor grant

it a security interest to secure obligations under the Forbearance Agreement. A true and correct

copy of the Security Interest is attached hereto as Exhibit B.

          20.       After the Forbearance Agreement was effective, the Debtor continued to source

products from Raw Pharma.

          21.       However, in March 2019, Raw Pharma determined that, in the aggregate, it

believed the Debtor had accumulated more than 45 days in late payments, and consequently

sought to declare a default against the Debtor.

          22.       Jesse McMullin (“McMullin”) and Mark Clark (“Clark”) (owners or

representatives of Raw Pharma; McMullin is also the managing member (through PandC) of TX

Rhino Rush) arrived at Jeremy Swenson’s office at about 9:00 AM on Monday, March 11, 2019.

The office was not Rhino Rush’s office, but was for a mortgage brokerage company operated by

Jeremy Swenson. Josh Swenson (Rhino Rush’s CEO) was returning from being out of town and

was not available at that time.

          23.       McMullin stated that he needed to talk to Jeremy about Rhino Rush and would

not wait until Josh returned from a weekend in McCall. Jeremy spoke with McMullin and Clark

for about 30 minutes before he stated that they needed to relocate so the discussion did not affect

the mortgage office, which was small and not private. The individuals then relocated to a local

coffee shop near the office.

          24.       McMullin and Clark told Jeremy that they were there to shut down Rhino Rush

because of the number of times during the past year the payment to them was late. Again, at the

time of this conversation, all payments required to be made to Raw Pharma had been made –

there was simply an aggregate amount of late days in excess of 45 days.



COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 5
Matter: 13246-002
Case 19-00302-TLM             Doc 5   Filed 03/22/19 Entered 03/22/19 15:45:46          Desc Main
                                      Document     Page 6 of 77


          25.       McMullin and Clark stated that the reason they wanted to talk to Jeremy first is

that they planned to pit brother against brother to get Jeremy to sign a document giving up

ownership of the Rhino Rush logo and with that they would pressure Josh into giving in to their

demands.

          26.       McMullin and Clark stated to Jeremy that if he signed their requested documents

that Raw Pharma would provide a “pillow” to land on which was to allow Rhino Rush to sell

thru all the inventory in the warehouse and pay off other creditors.

          27.       McMullin even quoted Jeremy rough numbers of amounts Raw Pharma was

willing to pay to other creditors. McMullin wasn’t aware of the total debt of the company but

said that essentially the Debtor should have enough inventory to bring in approximately $600k.

          28.       McMullin stated that if Jeremy did not sign the requested documents, Raw

Pharma would take all offers off the table and foreclose on their security interest. McMullin told

Jeremy that Raw Pharma had people waiting that moment at the Ada County courthouse, ready

to get a court injunction and would have the Sheriff start removing property that day if Jeremy

did not sign the documents.

          29.       Jeremy informed McMullin and Clark that he was not going to do anything

behind his brothers back. Again, McMullin reiterated that if Jeremy did not sign the document,

Raw Pharma would immediately get an injunction and lock the doors of Rhino Rush while Josh

remained out of town. McMullin stated that if Jeremy signed the document, Raw Pharma would

wait until Josh got back into town to discuss the situation with both of the Swensons together –

but only if Jeremy signed the documents first.




COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 6
Matter: 13246-002
Case 19-00302-TLM            Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46        Desc Main
                                      Document     Page 7 of 77


          30.       Additionally, McMullin stated that if Jeremy called anyone (including,

specifically, Josh or the company attorney) prior to signing the documents, Raw Pharma would

immediately shut Rhino Rush down.

          31.       After about 30 minutes at the coffee shop with McMullin and Clark, Raw

Pharma’s attorney, Michael Howell, appeared at the coffee shop with the documents, expecting

Jeremy to sign them.

          32.       After repeated requests, McMullin and Clark agreed that Jeremy could telephone

his Mom, which he did. However, McMullin and Clark required that the phone call be done in

their presence so they could monitor the call. Jeremy and his Mom talked 3-4 times during the

hours that he was at the coffee shop.

          33.       After discussing the situation with his Mom, Jeremy proposed to McMullin and

Clark that he could sign the documents in a meeting with Josh. McMullin informed Jeremy that

Raw Pharma would not agree to that because Jeremy might not sign if he discussed the situation

with Josh. McMullin reiterated that if Jeremy didn’t sign the documents, that Raw Pharma

would shut Rhino Rush’s business down, all employees would be terminated and lose their jobs,

and Josh would return to be locked out of his business.

          34.       Jeremy repeated to McMullin that he would not sign documents without Josh’s

knowledge or input. McMullin told Jeremy that Josh had “bad mouthed” him and didn’t care

about Jeremy and that was reason enough for Jeremy to sign the documents. McMullin repeated

the threats to shut Rhino Rush down before Josh returned to town. McMullin also repeated the

comments that if Jeremy signed the documents without Josh, that Raw Pharma would then meet

with the brothers together and create a plan to pay off people that Rhino Rush owed money to.




COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 7
Matter: 13246-002
Case 19-00302-TLM            Doc 5   Filed 03/22/19 Entered 03/22/19 15:45:46         Desc Main
                                     Document     Page 8 of 77


          35.       After several hours of dealing with McMullin and the repeated threats to

immediately shut down Rhino Rush, Jeremy signed a Power of Attorney document. This was

extremely emotionally distressing to Jeremy because he thought it was wrong to sign without

Josh’s knowledge but also didn’t want him to come back in town to a closed business, which is

what McMullin had repeatedly threatened.

          36.       After Jeremy signed the Power of Attorney, he was allowed to call Josh. Later

that day, Josh and Jeremy met at another coffee shop with McMullin and Clark to further discuss

what had been done and the threats that Raw Pharma had made to coerce Jeremy into signing the

Power of Attorney. Josh and Jeremy left that coffee shop without having signed anything –

McMullin and Clark warned them not to talk to any attorneys before reconvening that evening.

          37.       After a lot of discussion with Josh and going back and forth with Raw Pharma,

and based on Raw Pharma’s repeated threats of foreclosure and immediate closure of the Rhino

Rush business, together with Raw Pharma’s promises to provide a “pillow” to pay back Rhino

Rush’s other creditors, Josh and Jeremy were pressured into signing additional documents.

          38.       Again, however, McMullin, Clark and Howell did not allow Josh or Jeremy to

review the documents prior to signature, to discuss the documents with their counsel, or have the

documents reviewed by counsel. In addition, McMullin, Clark and Howell did not allow the

Swensons to discuss the situation or documents with any other owners of Rhino Rush.

          39.       The documents signed by Josh and Jeremy at Raw Pharma’s insistence and based

on Raw Pharma’s repeated threats to shut the business down include (a) a Power of Attorney; (b)

a Voluntary Asset Surrender and Transfer Agreement; (c) a General Assignment and Bill of Sale;

(d) a Copyright, Trademark and Domain Name Assignment Agreement; (e) a Personal Guaranty;

(f) a form letter addressed to “GS1 US, Inc.” purporting to transfer all GS1 Company Prefixes;



COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 8
Matter: 13246-002
Case 19-00302-TLM             Doc 5   Filed 03/22/19 Entered 03/22/19 15:45:46          Desc Main
                                      Document     Page 9 of 77


and (g) a form letter to customers, purporting to assign payments and the Rhino Rush brand (all

collectively referred to herein as the “Transfer Documents”).

          40.       True and correct copies of the Transfer Documents are attached hereto as Exhibit

C.

          41.       The day after the Transfer Documents were signed, McMullin told the Swensons

that the funds to pay Rhino Rush creditors weren’t available and offered to assist the Swensons

in paying Rhino Rush creditors through their separate unrelated businesses.

          42.       Based on the Transfer Documents, Raw Pharma has taken control of the Rhino

Rush business and brand.

          43.       Upon information and belief, after taking control of the Debtors assets, Raw

Pharma further transferred some or all of the assets to TX Rhino Rush.

          44.       TX Rhino Rush is managed by Jesse McMullin, the same individual who caused

Jeremy and Josh Swenson to sign the Transfer Documents.

          45.       Any knowledge or information held by Jesse McMullin can be attributed to Raw

Pharma, TX Rhino Rush and PandC.

          46.       Immediately after the Transfer Documents were signed, Raw Pharma caused

trucks to come to Rhino Rush located in Meridian, Idaho and begin loading inventory and

equipment for transport to Raw Pharma’s or TX Rhino Rush’ location in Texas. By Friday,

March 15, 2019, Raw Pharma had already sent four semi-truck loads of inventory and equipment

to Texas.

          47.       On Friday, March 15, 2019, after demand was made by Rhino Rush to pay for the

assets that had been taken, Raw Pharma and/or TX Rhino Rush, through its attorney, agreed not




COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 9
Matter: 13246-002
Case 19-00302-TLM            Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46         Desc Main
                                     Document      Page 10 of 77


to liquidate or transfer any further assets. This agreement was meant to be in place while the

parties negotiated a resolution to the transfer issues.

          48.       Notwithstanding this agreement, during the week of March 18, 2019, Raw

Pharma and/or TX Rhino Rush shipped another truckload of inventory and equipment to Texas,

and moved other inventory and equipment from the Rhino Rush location in Meridian, Idaho, to

PandC’s location in Boise, Idaho.

          49.       Raw Pharma and/or TX Rhino Rush also took control of Rhino Rush’s internet

presence. As of March 22, 2019, Rhino Rush’s website (www.rhinorush.com) remained down,

with a static placeholder page indicating that the “All New Rhino Rush” was coming soon. See

attached Exhibit D.

          50.       Additionally, on Thursday, March 21, 2019, Raw Pharma and/or TX Rhino Rush

caused a press release to be posted to Rhino Rush’s Facebook page, indicating that it (or a Texas

affiliate) had acquired the Rhino Rush products and were continuing to build the company and

brand. See attached Exhibit E.

          51.       Raw Pharma has prohibited the Swensons from entering Rhino Rush’s real

property located in Meridian, Idaho, despite the fact that the Debtor is the lessee of the property

and the lease has not been assigned or terminated.

          52.       Raw Pharma and/or TX Rhino Rush has taken control of Rhino Rush’s employees

– requiring employees to sign new short-term agreements with Raw Pharma. See attached

Exhibit F.

          53.       Raw Pharma and/or TX Rhino Rush has also prohibited current employees (which

were the Debtors employees) from providing any information or documents to either of the

Swensons or other Rhino Rush owners.



COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 10
Matter: 13246-002
Case 19-00302-TLM             Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46        Desc Main
                                      Document      Page 11 of 77


          54.       At the time the Transfer Documents were signed, all orders which the Debtor had

made for products from Raw Pharma had been paid as required.

          55.       Accordingly, the only obligations owed by the Debtor to Raw Pharma at the time

of the Transfer Documents were the ongoing order obligations under the terms of the

Forbearance Agreement.



                                      FIRST CLAIM FOR RELIEF
                                        (INJUNCTIVE RELIEF)

          56.       The Debtor filed its Chapter 11 Case on March 22, 2019, and is working towards

the filing and confirmation of a Chapter 11 Plan.

          57.       While the Debtor has not yet formulated the specific terms of its proposed

Chapter 11 Plan, its intend to propose a Plan that will pay its creditors in a fair, equitable, and

responsible manner, including appropriate limitations on the use and disposal of personal

property assets and projections of its income and operations going forward. The Debtor has

already located substitute product suppliers and is working towards finalizing contracts with

those suppliers.

          58.       Continued dominion and control of the Rhino Rush business by Raw Pharma

and/or TX Rhino Rush will have a huge and detrimental impact on Rhino Rush’s ability to

continue operating its business and reorganize. The Debtor will remain able to propose and

confirm a plan only with viable businesses supporting its income and reorganization.

          59.       The Debtor has located substitute suppliers who can continue to provide product

for Rhino Rush to sell and distribute, so the continued business is not dependent on a continued

relationship with Raw Pharma.




COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 11
Matter: 13246-002
Case 19-00302-TLM              Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46             Desc Main
                                       Document      Page 12 of 77


          60.       Based on Raw Pharma’s and TX Rhino Rush’s actions, and assertions of

dominion and control, Rhino Rush will not be able to successfully reorganize and all remaining

creditors of Rhino Rush will be affected and remain unpaid.

          61.       If the Court enters the requested injunctive relief, Raw Pharma would continue to

retain the position it enjoyed prior to the time it coerced the Swensons into signing the Transfer

Documents.

          62.       The Debtor anticipates that its Chapter 11 Plan will adequately and fairly provide

for Raw Pharma’s allowed claim.

          63.       The best option for Raw Pharma to be paid is through a confirmed Chapter 11

Plan, rather than through piecemeal sale of whatever assets it was able to collect after the

Transfer Documents were signed.

          64.       Absent the grant of injunctive relief, the Debtor is at risk of not confirming a

Chapter 11 Plan, which would be a substantial hardship on the Debtor and all remaining creditors

of the Debtor who would not be paid anything on their claims.

          65.       Society at large, as well as the local economy in Ada County, Idaho, benefits from

the successful reorganization of Chapter 11 debtors.

          66.       The interests of all of Debtor’s creditors are better served by the entry of the

requested injunctive relief.



                                 SECOND CLAIM FOR RELIEF
                            (RECOVERY OF PREFERENCE TRANSFER)

          67.       The Debtor reasserts all of the foregoing paragraphs as if fully set forth herein.

          68.       The Transfer Documents were signed on or around March 11, 2019, which is

within ninety days prior to the Petition Date.


COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 12
Matter: 13246-002
Case 19-00302-TLM             Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46            Desc Main
                                       Document      Page 13 of 77


          69.       The transfer of assets allegedly caused by the Transfer Documents was a

“transfer” within the meaning of 11 U.S.C. §§ 101(31) and 547(b) (the “Transfer”).

          70.       The Transfer consisted of transfer of property in which the Debtor had an interest.

          71.       The Transfer of the property interest to Raw Pharma was made for or on account

of unsecured antecedent debts owed by the Debtor to Raw Pharma before the Transfer was made.

          72.       The Transfer was made while the Debtor was insolvent.

          73.       The Transfer enabled or would enable Raw Pharma to receive (i) more than it

would receive under Chapter 7 of the Bankruptcy Code, (ii) if the Transfer had not been made,

and (iii) had Raw Pharma received payment of such debts to the extent provided by the

Bankruptcy Code as unsecured creditors.

          74.       Pursuant to 11 U.S.C. §550(a)(1) the Debtor may recover the transferred assets

from Raw Pharma as the initial transferee or the entity on whose behalf the transfers were made.

          75.       Pursuant to 11 U.S.C. §550(a)(2) the Debtor may recover the transferred assets, or

the value of the transferred assets, from TX Rhino Rush as the immediate transferee of Raw

Pharma (the initial transferee).

          76.       Because of TX Rhino Rush’s knowledge, through Jesse McMullin, of the method

by which Raw Pharma obtained the transferred assets, and the fact that TX Rhino Rush did not

pay any value to Raw Pharma for the assets is presently holds, and TX Rhino Rush’s knowledge

of, or knowledge it should have had of, the avoidability of the transfer of the assets to Raw

Pharma, TX Rhino Rush is not a transferee described in 11 U.S.C. §550(b)(1).

          77.       As a direct and proximate result of the foregoing, the Debtor is entitled to an order

avoiding and preserving the Transfer to Raw Pharma for the benefit of the Debtor’s bankruptcy

estate, pursuant to 11 U.S.C. §§ 547, 550, and 551.



COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 13
Matter: 13246-002
Case 19-00302-TLM             Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46             Desc Main
                                       Document      Page 14 of 77




                                 THIRD CLAIM FOR RELIEF
                           (RECOVERY OF FRAUDULENT TRANSFER)
                                  (Alternative to Claim Two)

          78.       The Debtor realleges all of the foregoing paragraphs as if fully set forth herein.

          79.       Within 90 days of the filing of the bankruptcy petition, the Swensons signed the

Transfer Documents, which transferred the Debtor’s assets to Raw Pharma.

          80.       At the time the Transfer Documents were signed, the Debtor was current on

outstanding and due obligations to Raw Pharma and did not owe Raw Pharma significant

amounts.

          81.       The Debtor, and by extension its creditors, did not receive reasonably equivalent

value for the Transfer.

          82.       At the time the Transfer occurred, (a) the Debtor was insolvent, or became

insolvent as a result of the transfers; (b) the Debtor was engaged in business (or about to engage

in business) for which its remaining assets were unreasonably small in relation to the Debtor’s

business and debts owed; or (c) the Debtor intended to incur, or believed it would incur, debts

that would be beyond its ability to pay as such debts matured.

          83.       The Transfer was fraudulent and are avoidable by the Debtor pursuant to 11

U.S.C. §548.

          84.       Pursuant to 11 U.S.C. §550(a)(1) the Debtor may recover the transferred assets

from Raw Pharma as the initial transferee or the entity on whose behalf the transfers were made.

          85.       Pursuant to 11 U.S.C. §550(a)(2) the Debtor may recover the transferred assets, or

the value of the transferred assets, from TX Rhino Rush as the immediate transferee of Raw

Pharma (the initial transferee).



COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 14
Matter: 13246-002
Case 19-00302-TLM            Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46        Desc Main
                                     Document      Page 15 of 77


          86.       Because of TX Rhino Rush’s knowledge, through Jesse McMullin, of the method

by which Raw Pharma obtained the transferred assets, and the fact that TX Rhino Rush did not

pay any value to Raw Pharma for the assets is presently holds, and TX Rhino Rush’s knowledge

of, or knowledge it should have had of, the avoidability of the transfer of the assets to Raw

Pharma, TX Rhino Rush is not a transferee described in 11 U.S.C. §550(b)(1).

          87.       Pursuant to 11 U.S.C. §550(a)(2) the Debtor may recover the transferred assets

from TX Rhino Rush and/or Does 1-25 as the immediate transferees of the initial transferee, Raw

Pharma.

                                      (Verification page to follow)




COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 15
Matter: 13246-002
Case 19-00302-TLM        Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46         Desc Main
                                 Document      Page 16 of 77


                                       VERIFICATION



STATE OF IDAHO )
               ) ss:
County of Ada  )


          We, Jeremy and Josh Swenson, having reviewed the foregoing Complaint and the

allegations made therein, verify that the allegations are true and correct to the best of our

knowledge and that the exhibits to the Complaint are what they are stated to be.


                                                 /s/
                                            JEREMY SWENSON

          SUBSCRIBED AND SWORN TO before me this 22nd day of March, 2019.



                                                 /s/ Megan A. Richmond
                                            NOTARY PUBLIC FOR IDAHO
                                            My Commission Expires: 3/2/2021




                                                  /s/
                                            JOSH SWENSON

          SUBSCRIBED AND SWORN TO before me this 22nd day of March, 2019.



                                                 /s/ Megan A. Richmond
                                            NOTARY PUBLIC FOR IDAHO
                                            My Commission Expires: 3/2/2021




COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 16
Matter: 13246-002
Case 19-00302-TLM             Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46            Desc Main
                                      Document      Page 17 of 77


                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Rhino Rush, LLC, prays for a judgment and injunction against

Raw Pharma as follows:

          1.        On Claim One, for an order enjoining Raw Pharma and/or TX Rhino Rush from

further dominion and control over Rhino Rush’s assets, and requiring Raw Pharma and TX

Rhino Rush to return and account for any assets they acquired as a result of the Transfer

Documents or as subsequent transferee(s);

          2.        On Count Two, for an order, pursuant to 11 U.S.C. §§547 and 550, avoiding and

recovering for the bankruptcy estate the transferred assets as preferential transfers, or,

alternatively, awarding a money judgment against Raw Pharma, TX Rhino Rush and Does 1-25,

jointly and severally, in an amount according to proof, but no less than $5,000,000.00;

          3.        On Count Three, for an order, pursuant to 11 U.S.C. §§ 548 and 550, avoiding

and recovering for the bankruptcy estate the transferred assets as fraudulent transfers or,

alternatively, awarding a money judgment against Raw Pharma, TX Rhino Rush and Does 1-25,

jointly and severally, in an amount according to proof, but no less than $5,000,000.00;

          4.        For an award of costs and expenses, including attorney’s fees, associated with

bringing and prosecuting this adversary proceeding. In the event of a default judgment, an award

of attorney fees in the amount of $5,000.00 is reasonable.

          5.        For such other and further relief as the Court may deem just and equitable.

          DATED this 22nd day of March, 2019.


                                                                /s/ Matt Christensen
                                                         MATTHEW T. CHRISTENSEN
                                                         Attorney for Plaintiff/Debtor




COMPLAINT FOR INJUNCTIVE RELIEF AND RECOVERY OF AVOIDABLE TRANSFERS – PAGE 17
Matter: 13246-002
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 18 of 77




                       EXHIBIT A
Case 19-00302-TLM        Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46             Desc Main
                                  Document      Page 19 of 77




               FORBEARANCE AGREEMENT AND FIRST AMENDMENT TO
                    MANUFACTURING AND SUPPLY AGREEMENT


  October 25, 2017

  Rhino Rush, LLC
  Attn: Josh Swenson
  625 South Stratford Dr., Ste. 200
  Meridian, ID 83642

  Dear Mr. Swenson:

          The parties to this Forbearance Agreement and First Amendment to Manufacturing and
 Supply Agreement (this "Forbearance Agreement") are Raw Pharma, LLC, a Utah limited
 liability company ("Supplier"), and Rhino Rush, LLC, an Idaho limited liability company
 ("Customer"). This Forbearance Agreement's effective date is July 1, 2017 (the "Effective
 Date").

                                         BACKGROUND

       A.      Supplier and Customer entered into a Manufacturing and Supply Agreement dated
 October 30, 2014 (the "Agreement"), which contains the restrictions, covenants and promises
 between the parties relating to their business relationship.

        B.      Customer contractually agreed to purchase 4,000,000 units of Rhino Rush Energy
 Shots under the Agreement during the first 15 months of production, and an additional 650,000
 units per calendar quarter thereafter. Customer also issued a non-cancellable purchase order
 dated July 27, 2016 (the "2016-2017 Purchase Order") for an additional 4,000,000 units to be
 purchased between August 1, 2016 through July 31, 2017. Customer acknowledges that it will be
 unable to meet its purchase obligations under the 2016-2017 Purchase Order, and has failed to
 purchase the required number of units under the Agreement.

         C.     Due to the parties' ongoing, long-term relationship, Supplier is willing to forbear
 from exercising its remedies for these failures, and to modify the terms of the Agreement, and to
 provide Customer an opportunity to purchase Products on the terms and conditions set forth in
 this Forbearance Agreement. Customer also desires this forbearance and willingly enters into this
 modification and accepts the benefits and obligations set forth in this Forbearance Agreement.

         D.     The parties further agree to expand their relationship by extending the term of the
 Agreement, and expanding the Products that Supplier will manufacture for Customer to ephedra-
 free energy shots, and energy drinks.

                                         AGREEMENT

 The parties agree as follows:


                                           Page! of 10
Case 19-00302-TLM        Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46                Desc Main
                                 Document      Page 20 of 77




     1. Terms Usage. Unless otherwise defined in this Forbearance Agreement, capitalized
        terms used herein will have the same meaning given them in the Agreement.
    2. Acknowledgment Concerning Shortfall. The parties hereby agree and acknowledge
       that Customer has failed (and respecting the 2016-2017 Purchase Order, and ongoing
       quarterly minimum obligations under the Agreement, will fail) to pay Supplier
       $1,610,560.57 (the "Shortfall") as set forth in the table below, which the parties agree is
       due and owing under the Agreement and the 2016-2017 Purchase Order:

      Start date   End date    Total shots      Total       Shortfall     Price    Revenue shortfall
                               purchased      Obligation                 during
                                                                         _period
      1-May-16     31-Jul-16       0           650,000       650,000    $ 0.6215   $     403,975.00
      1-Aug-16     31-Jul-17   2,850,354      4,000,000     1,149,646   $0.6481    $     745,085.57
      1-Aug-17     31-Oct-17       0           650,000       650,000    $0.71      $     461,500.00
                                                                         Total:    $   1,610,560.57


    3. Forbearance. On the condition that Customer fulfills its obligations under the terms and
       conditions of this Forbearance Agreement, Supplier hereby agrees to forbear exercising
       its remedies due to these failures. The forbearance granted in this section does not and
       will not require that Supplier forbear from exercising its remedies relating to the
       Shortfall, or in the future should Customer fail to perform under the Agreement, the
       Forbearance Agreement, or any purchase order or other agreement between the parties.
    4. Invoices and Payments. Section 3.03 of the Agreement is deleted in its entirety and is
       replaced by the following:

       "Section 3.03. Invoices and Payments. Supplier will issue its invoices to Customer with
       respect to each Product delivery. Customer will pay for Product each week within four
       (4) days after each delivery of Product. Customer will notify Supplier within ten (10)
       days after it discovers any inaccuracy in any payment or invoicing, and the Parties will
       work together in good faith to resolve any such discrepancy. For any Products ordered
       January 1, 2020 or thereafter, should Customer not place a blanket purchase order during
       each period this Agreement is effective between January 1 and December 31 of the
       following year (each a "Contract Year") for at least 3,000,000 Product units, Customer
       will be required to pay 50% of the Price of each individual order at the time of the Order,
       and the remaining 50% within four (4) days after each delivery of Product."
    5. Projections. Section 2.03 is deleted entirely and replaced with the following:

       "Section 2.03 Projections. Not later than 45 days before the beginning of each quarter
       during the Contract Year (quarters beginning in January, April, July, and October),
       Customer must provide its best quarterly and weekly forecast of the quantity and type of
       all Products (including flavor for each) it desires that Supplier manufacture for Customer,
       for the upcoming 12 months (each an "Annual Rolling Projections"). The forecast will
       constitute a binding commitment to place an Order for the quantities of Product units for


                                             Page 2 of 10
Case 19-00302-TLM       Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46              Desc Main
                                Document      Page 21 of 77




        the immediately upcoming quarter (the "Quarterly Projection"), but will not be binding
        for the other three quarters in the forecast."
    6. Packaging and Shipping. Section 5.06 is deleted in its entirety and replaced with the
       following:

       "Section 5.06 Packaging and Shipping. Customer will pay Supplier for boxing, crating,
       recycling, bracing, shrink sleeves, cans, box trays, in-store displays, and other packaging
       materials (collectively "Packaging Materials") ordered by Supplier to be used for
       Products, and any costs to package and ship Product. Pricing of Packaging Materials is
       set forth on Exhibit B. Customer may be billed separately for Packaging Materials and
       will pay Supplier within four (4) days of Customer's receipt of each invoice for
       Packaging Materials. Customer will be responsible to regularly review Packaging
       Materials inventory levels with Supplier, expiration dates for Packaging Materials, and to
       place Packaging Materials Orders with sufficient lead times to meet Minimum Annual
       Volumes, Minimum Quarterly Volumes, Minimum Weekly Volumes, and all binding
       Orders. Customer will be responsible to pay Supplier for all Packaging Materials that
       expire or become unusable,"
    7. Products Expansion. The parties agree to delete Exhibit A to the Agreement, and
       replace it with a new Exhibit A, which is attached hereto as Schedule 7.01. As new
       Products are added, the parties will work together in good faith to determine pricing, lead
       times for new equipment, and Packaging Materials costs, and other details concerning
       production, minimum volumes, and scheduling.
    8. Revised Volume Commitment. The final four sentences of Section 2.02 of the
       Agreement are hereby deleted entirely, and are replaced with the following:

       "At the beginning of each Contract Year, Customer will issue to Supplier a non-
       cancellable purchase order of at least 3,000,000 Product units (the "Minimum Annual
       Volume"). Following Customer's full payment for the 2020 order, the Minimum Annual
       Volume requirement is hereby waived. Customer will purchase the Minimum Annual
       Volume at a minimum quarterly volume of 650,000 Product units (the "Minimum
       Quarterly Volume"). Once Customer has fulfilled the Minimum Annual Volume for a
       Contract Year, the Minimum Quarterly Volumes for the remainder of that Contract Year
       are waived. Beginning June 5, 2017 through December 31, 2020, Customer will purchase
       Product units from Supplier also in minimum weekly quantities (the "Minimum Weekly
       Volume") as follows:

        Weekly Minimum Volume                Week Beginning/End Date (all dates in this
                                             table refer to the year 2017)
        50,000 units                         4 calendar weeks beginning June 5/July 2
        75,000 units                         4 calendar weeks beginning July 3/July 30
        88,000 units                         4 calendar weeks beginning July 31/August 27
        100,000 units                        8 calendar weeks beginning August 28 /
                                             October 22
        50,000 units                         Each week thereafter beginning October 23
                                             through the Agreement's expiration

                                          Page 3 of 10
Case 19-00302-TLM       Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46              Desc Main
                                 Document      Page 22 of 77




        Once Customer has fulfilled a Minimum Quarterly Volume for a quarter, the Minimum
        Weekly Volume for the remainder of that quarter is waived. Likewise, once Customer
        has fulfilled a Minimum Armual Volume for a Contract Year, the Minimum Weekly
        Volume for the remainder of that Contract Year is waived.
    9. Failure to Produce. Section 5.02 is deleted in its entirety and is replaced with the
       following:

        "Section 5.02 Failure to Produce. If Supplier is unable to meet a weekly Order through
        no fault of Customer, Supplier will advise Customer, as soon as practicable of the earliest
        possible delivery date. If an Order has been timely delivered to Supplier and does not
        exceed Quarterly Projections for that weekly period, or Supplier is unable to deliver
        Product due to Force Majeure (as set forth in Article VI hereof) or fails to perform in
        accordance with this Agreement ("Undelivered Product"), then Supplier may (but is not
        obligated to) outsource Product manufacturing in order to replace the Undelivered
        Product, and Supplier will cover any additional outsourcing cost. If the Undelivered
        Product exceeds Quarterly Projections for that weekly period, Customer will be
        responsible for additional outsourcing cost (if Customer elects to outsource
        manufacturing of the Undelivered Product).
    10. Price.
           a. Section 3.01 of the Agreement is hereby deleted in its entirety and replaced with
              the following:

           "Section 3.01 Price. Pricing will be as set forth on Exhibit B to this Agreement. "
           b. The parties agree to delete Exhibit B to the Agreement, and replace it with a new
              Exhibit B, which is attached hereto as Schedule 3.01.
    11. Late Payments. Section 3.04 is hereby deleted in its entirety, and is replaced with the
        following:

    "Section 3.04. Late Payments. Customer acknowledges that Supplier has made financial
    commitments to lenders, materials suppliers, employees, investors, and others, and is relying
    on timely payment from Customer for each batch of Products made for Customer. Therefore,
    Customer agrees that any amount due hereunder that is not paid when due will automatically
    accrue interest from the date due at a rate of .05% per day, compounded monthly. The
    payment of such interest will not limit Supplier from exercising any other rights it may have
    as a consequence of such late payment."
    12. Termination. Section 7.02(a) is deleted in its entirety and replaced with the following:

    "(a) Supplier may terminate this Agreement if Customer fails to make full payment due
    under any invoice more than fourteen (14) calendar days after its due date, or if during a
    Contract Year Customer is, in the aggregate, more than 45 days late in making payments for
    Products;".

    13. Security Agreement. In further consideration of the forbearance in Section Error!
        Reference source not found. above, and to secure the payment of the Shortfall and
                                          Page 4 of 10
Case 19-00302-TLM       Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46                 Desc Main
                                Document      Page 23 of 77




        existing and future obligations, Customer agrees to grant to Supplier a security interest in
        all its assets, in the security agreement (the "Security Agreement") in the form attached
        as Schedule 13.01.
     14. License of Product Formulae.
            a. License Grant. The parties acknowledge that the formula that Supplier is
                currently using to make energy shot Products (the "Base Formula") was
               developed by and is currently owned exclusively by Supplier. Should Customer
               timely fulfill its weekly purchase (and related payment) obligations under Section
               8 above through March 1, 2018 (the "License Conditions"), and subject to
               Supplier's reservation of rights in Section 14(c) below, Customer will
               automatically be granted an exclusive, royalty-free, non-transferable (except to a
               purchaser of substantially all Customer's assets), perpetual (subject to early
               termination as set forth below) license to use the Base Formula to manufacture (i)
               Rhino Rush energy shots (2 oz.), (ii) Rhino Rush energy drinks (16 oz.), (iii)
               Rhino Rush pre-workout powder, and (iv) Rhino Relax shot (2 oz.) (all subject to
               Customer's requirements obligations to Supplier under Section 2.01 of the
               Agreement) under the "Rhino Rush" trademark (the "License"). Within 30 days
               after its satisfaction of the License Conditions, Supplier will in writing provide
               the Base Formula to Customer. Supplier's grant of licenses for future products
               will be in good faith discussed and agreed between Customer and Supplier.
           b. Termination of License. The License will terminate on the occurrence of any of
              the following:
                   i. If Customer fails to satisfy the conditions set forth in Section 5, or
                      otherwise fails to perform any of its material obligations (including those
                      under Section 7.02) under the Agreement, this Forbearance Agreement, or
                      the Security Agreement; or
                  ii. If Customer (or any permitted assignee) becomes or is declared insolvent,
                      makes a general assignment for the benefit of creditors, suffers a receiver
                      to be appointed for it, enters into an agreement for the composition,
                      extension or readjustment of all or substantially all of its obligations, files
                      a voluntary petition in bankruptcy, or has an involuntary petition in
                      bankruptcy filed against it which is not dismissed with prejudice within
                      sixty (60) days after its filing.
           c. Patented Ingredient. Customer acknowledges that the Base Formula contains as
              an ingredient Patent Application No. P2392.10001U502 (the "Patented
              Ingredient"), and that nothing in this Agreement will prohibit Supplier from
              using the Patented Ingredient in any manner.
           d. Transferability. The License may not be transferred by Customer without
              Supplier's consent, until a permitted sale (under Section 15 below) occurs.
    15. Sale Restriction. The parties acknowledge that Supplier and Customer have worked
        closely together to develop Customer's business and that Supplier has made significant
        capital investments and foregone the opportunity to manufacture products for Customer's
        competitors. Therefore, Customer agrees that it will not under any circumstances permit

                                           Page 5 of 10
Case 19-00302-TLM        Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46               Desc Main
                                  Document      Page 24 of 77




         Josh or Jeremy Swenson's combined equity in Customer to drop below 50.1%, except in
         the following circumstances:
            a. After January 1, 2022, on the condition that Customer has received delivery of,
               and Supplier has received full payment for, not less than 21,000,000 units of
               Energy Drink Products and Energy Shot Products.
            b. Anytime after January 1, 2025, regardless of the number of units of Energy Drink
               Products and Energy Shot Products that have been sold.
     Any sale or transfer otherwise will be void.
     16. Extension. In consideration of Supplier's forbearance under Section 3 above, the parties
         agree that Supplier will be the exclusive manufacturer and supplier of all goods sold by
         Customer (including the Products), through December 31, 2029.
     17. Confidentiality. The words "two (2) years" in the first sentence of Section 9.02(c) are
         replaced with "seven (7) years", and the following sentence is added at the end of Section
         9.02(c): "Notwithstanding the duration specified at the beginning of this subsection, if
         any of the Confidential Information is a trade secret under applicable law, the Recipient
         will hold this information in confidence for so long as it qualifies as a trade secret under
         applicable law."
    18. Acknowledgment. Customer hereby agrees and acknowledges that Supplier has fully
        performed all its obligations under the Agreement through the Effective Date.
    19. Survival. Except as modified in this Forbearance Agreement, the terms of the
        Agreement remain unaffected.

 Very truly yours,

                                                    AGREED AND ACKNOWLEDGED:

                                                    RHINO RUSH, LLC

                                                    By:

                                                    Title:

                                                    Date:




                                            Page 6 of 10
Case 19-00302-TLM       Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46               Desc Main
                                Document      Page 25 of 77




                                        SCHEDULE 3.01

                                          EXHIBIT B

                                            PRICING

       The Price for all Products will be as set as follows for each relevant time period:
       (a) From the Effective Date through July 31, 2016, the Price for each Energy Shot
       Product unit will be $.6215 per unit.
       (b) From August 1, 2016 through July 31, 2017, the Price for each Energy Shot Product
       unit will be $.6481 per unit.
       (c) After July 31, 2017 (subject to Price adjustments described in this Agreement):
               (i) the Price for each Energy Shot Product unit will be $.5881 (excluding
       Packaging Materials which will be invoiced at $0.06 per unit ordered in the minimum
       Packaging Materials quantities of 320,000), based on the Minimum Annual Volume.
       Prices may be increased annually based on (i) Customer's failure to meet the Minimum
       Annual Volume (in addition to other relief available to Supplier), and (ii) increases in
       Supplier's total business costs and expenses (including raw materials, testing,
       manufacturing expenses, equipment, rent, insurance, employee costs, royalties and
       licensing expenses, and so forth).
               (ii) the Price for each 16 oz. Energy Drink Product unit will be $0.52 (excluding
       Packaging Materials which will be invoiced at $0.20 per unit ordered in the minimum
       Packaging Materials quantities of 120,000), based on the Minimum Annual Volume.
       Prices may be increased annually based on (i) Customer's failure to meet the Minimum
       Annual Volume (in addition to other relief available to Supplier), and (ii) increases in
       Supplier's total business costs and expenses (including raw materials, testing,
       manufacturing expenses, equipment, rent, insurance, employee costs, royalties and
       licensing expenses, and so forth).
      (d) To enable Supplier to obtain volume pricing on raw materials, Customer may place
      additional non-cancellable blanket purchase orders of not less than 500,000 Product units
      for Products in excess of the Minimum Annual Volume. During each 12 month period
      from January 1 through December 31, starting with the period beginning January 1, 2018,
      the Price per unit delivered in excess of 3,000,000 will be reduced through a rebate
      incentive program, as follows:




                                          Page 7 of 10
Case 19-00302-TLM       Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46          Desc Main
                                 Document      Page 26 of 77




          # of Delivered Units          Rebate (to be applied to volumes in excess of
                                        listed # of Delivered Units)
          >3,000,000                    5%
          >4,000,000                    6%
          >5,000,000                    7%
          >6,000,000                    8%
          >7,000,000                    9%
          8,000,000-10,000,000          12%
          10,000,000-12,000,000         16%
          12,000,000-15,000,000         20%
          >15,000,000                   25%

       The rebate program will not apply to Packaging Materials. Rebates owing will be paid
       within 30 days after the end of each Contract Year. If Customer defaults under the
       Agreement, any other agreement between the parties, or fails to take delivery of the
       committed volumes under a purchase order, Customer waives its right to any Price rebate
       that has not been paid at the time of the default.




                                        Page 8 of 10
Case 19-00302-TLM        Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46             Desc Main
                                 Document      Page 27 of 77




                                         SCHEDULE 7.01

                                            EXHIBIT A

                                           PRODUCTS

     •   Rhino Rush Energy Shot liquid (with Ephedra): Grape, and five (5) additional flavors
         which will share the same ingredient profile as Grape with the exception of the flavor
         profile
     •   Rhino Rush Energy Shot liquid (without Ephedra): Any three (3) flavors which will share
         the same ingredient profile with the exception of the flavor profile
     •   Energy drinks—to be determined and agreed between Customer and Supplier

  Specifications: to be defined and released to Customer within 30 days after product formulation
  completion

  Specification Tolerance: Supplier is allowed a variance within FDA allowables for ingredients
  only




                                           Page 9 of 10
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 28 of 77




                                    SCHEDULE 13.01

                            FORM OF SECURITY AGREEMENT

                                       [see attached]




                                   Page 10 of 10
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 29 of 77




                       EXHIBIT B
Case 19-00302-TLM            Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46                      Desc Main
                                      Document      Page 30 of 77



                                        SECURITY AGREEMENT

          THIS SECURITY AGREEMENT is made effective October 26, 2017 (the "Effective Date"),
 between Raw Pharma, LLC, a Utah limited liability company ("Raw Pharma") conducting
 manufacturing operations in the state of Utah, and Rhino Rush, LLC, an Idaho limited liability company
 ("Rhino Rush"). For valuable consideration, Rhino Rush grants, assigns and pledges to Raw Pharma a
 security interest in all of Rhino Rush's right, title and interest in and to the Collateral to secure certain
 obligations to Raw Pharma and agrees that Raw Pharma will have the rights stated in this Agreement with
 respect to the Collateral, in addition to all other rights which Raw Pharma may have by law.

         1.      DEFINITIONS. The following words shall have the following meanings when used in
 this Agreement. Terms not otherwise defined in this Agreement shall have the meanings attributed to
 such terms in the Utah Uniform Commercial Code (the "Uniform Commercial Code").

                 (a)     Collateral means the assets Rhino Rush described on Exhibit "A" attached hereto
 and incorporated by this reference.

                   (b)     Event of Default means and includes without limitation any of the events of
 default set forth below in the section titled "Events of Default."

                (c)    MS Agreement means the Manufacturing and Supply Agreement dated October
 30, 2014 between Raw Pharma and Rhino Rush, and any amendments thereto (including the Forbearance
 Agreement and Amendment to Manufacturing and Supply Agreement effective July 1, 2017 between the
 parties).

                (d)   Obligations means all obligations of Rhino Rush to Raw Pharma under this
 Agreement and the MS Agreement.

        2.      OBLIGATIONS OF RHINO RUSH. Rhino Rush warrants and covenants to Raw
 Pharma as follows:

                 (a)      Organization. Rhino Rush is a limited liability company which is duly
 organized, validly existing, and in good standing under the laws of the State of Idaho.

                  (b)      Authorization. The execution, delivery, and performance of this Agreement by
Rhino Rush have been duly authorized by all necessary action by Rhino Rush and do not conflict with,
result in a violation of, or constitute a default under (a) any provision of its articles of incorporation, or
bylaws, or any agreement or other instrument binding upon Rhino Rush or (b) any law, governmental
regulation, court decree, or order applicable to Rhino Rush.

                  (c)      Perfection of Security Interest. Rhino Rush authorizes the filing by Raw Pharma
of financing statements, and such other filings as may be required by state or federal law in connection
with Rhino Rush's interest in the Collateral, and to take whatever other actions are reasonably requested
by Raw Pharma to perfect and continue Raw Pharma's security interest in the Collateral. Raw Pharma
may at any time, and without further authorization from Rhino Rush, file a carbon, photographic or other
reproduction of any financing statements or of this Agreement for use as a financing statement. Rhino
Rush will notify Raw Pharma no fewer than thirty (30) days before any change in (a) Rhino Rush's name
including any change to the assumed business names of Rhino Rush, (b) the Rhino Rush's jurisdiction of
organization, (c) the Rhino Rush's organizational structure from a corporation to any other entity
structure, or (d) the sale, transfer of more than 20% of the equity ownership in Rhino Rush.
Case 19-00302-TLM             Doc 5      Filed 03/22/19 Entered 03/22/19 15:45:46                      Desc Main
                                        Document      Page 31 of 77




                  (d)      Removal of Collateral. Rhino Rush will keep the Collateral (or to the extent the
 Collateral consists of intangible property such as accounts, the records concerning the Collateral) at Rhino
 Rush's address set forth herein, or at such other locations as are acceptable to Raw Pharma. Rhino Rush
 may not remove the Collateral from its existing locations without Raw Pharma's prior written consent.

                  (e)      Transactions Involving Collateral. Rhino Rush may not sell, or otherwise
 transfer or dispose of the Collateral. Absent Raw Pharma's permission, Rhino Rush also may not pledge,
 mortgage, encumber or otherwise permit the Collateral to be subject to any lien, security interest,
 encumbrance, or charge, other than the security interest provided for in this Agreement. All proceeds
 from any disposition of the Collateral will be held in trust for Raw Pharma and may not be commingled
 with any other funds. Upon receipt, Rhino Rush will immediately deliver any such proceeds to Raw
 Pharma.

                  (0        Title. Rhino Rush represents and warrants to Raw Pharma that it holds good and
 marketable title to, or a valid leasehold interest in, the Collateral, free and clear of all liens, claims, rights
 and encumbrances except those created in connection with this Agreement. No financing statement
 covering any of the Collateral is on file in any public office other than those which reflect the security
 interest created by this Agreement or to which Raw Pharma has specifically consented. Rhino Rush will
 defend Raw Pharma's rights in the Collateral against the claims and demands of all other persons.

                  (g)    Inspection of Collateral. Rhino Rush will use its best efforts to maintain all of
 Rhino Rush's rights under or with respect to the Collateral. Raw Pharma and its designated
 representatives and agents will have the right to all reasonable times to examine, inspect, and audit the
 Collateral wherever located.

                (h)      Taxes, Assessments and Liens. Rhino Rush will pay when due all taxes,
 assessments and liens upon the Collateral, its use or operation, upon the Obligations.

                  (i)      Compliance with Governmental Requirements. Rhino Rush shall comply with
 all laws, ordinances, rules and regulations of all governmental authorities, now or hereafter in effect,
 applicable to the ownership, production, disposition, or use of the Collateral.

         3.      RIGHT TO POSSESSION. Until the occurrence of an Event of Default, Rhino Rush
may have possession and beneficial use of all the Collateral and may use it in any lawful manner not
inconsistent with the MS Agreement and this Agreement, provided that Rhino Rush's right to possession
and beneficial use shall not apply to any Collateral where possession of the Collateral by Raw Pharma is
required by law to perfect Raw Pharma's security interest in such Collateral. If Raw Pharma at any time
has possession of any Collateral, whether before or after an Event of Default, Raw Pharma will be
deemed to have exercised reasonable care in the custody and preservation of the Collateral if Raw Pharma
takes such action for that purpose as Rhino Rush shall request or as Raw Pharma, in Raw Pharma's sole
discretion, deems appropriate under the circumstances. Raw Pharma is not required to take any steps
necessary to preserve any rights in the Collateral against prior parties, nor to protect, preserve or maintain
any security interest given to secure the Obligations.

        4.        EXPENDITURE BY RAW PHARNIA. If not discharged or paid when due, Raw
Pharma may (but shall not be obligated to) discharge or pay any amounts reasonably required to be
discharged or paid by Rhino Rush under this Agreement, including without limitation all taxes, liens,
security interests, encumbrances, and preserving the Collateral. Raw Pharma also may (but shall not be
obligated to) pay all reasonable costs for maintaining and preserving the Collateral. All such expenditures
incurred or paid by Raw Pharma for such purposes will then bear interest at the rate of 0.5% per month,
compounded monthly, from the date paid by Raw Pharma to the date of repayment by Rhino Rush. All


                                                        2
Case 19-00302-TLM           Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46                   Desc Main
                                     Document      Page 32 of 77



 such expenses shall become a part of the Obligations and, at Raw Pharma's option, will be payable on
 demand. This Agreement also will secure payment of these amounts. Such rights shall be in addition to
 all other rights and remedies to which Raw Pharma may be entitled upon the occurrence of an Event of
 Default.

         5.      EVENTS OF DEFAULT. Each of the following will constitute an Event of Default
 under this Agreement:

                (a)    Default in the performance of any material obligation under the MS Agreement,
 including minimum volume purchase obligations, and timely payment of invoices; or

                  (b)      A breach of any provision of this Security Agreement which is not cured within
 ten (10) days after written notice of such breach is given to Rhino Rush.

         6.      RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this
 Agreement, at any time thereafter, Raw Pharma will have all the rights of a secured party under the
 applicable Uniform Commercial Code. In addition and without limitation, if an Event of Default occurs,
 Raw Pharma may exercise any one or more of the following rights and remedies, subject to the
 requirements of applicable law:

                (a)    Accelerate Obligations. Raw Pharma may declare the entire Obligations
 immediately due and payable without notice.

                 (b)     Assemble Collateral. Raw Pharma may require Rhino Rush to deliver to Raw
 Pharma all or any portion of the Collateral and other documents relating to the Collateral. Raw Pharma
 may require Rhino Rush to assemble the Collateral and make it available to Raw Pharma at a place to be
 designated by Raw Pharma. Raw Pharma also shall have full power to enter upon the property of Rhino
 Rush to take possession of and remove the Collateral.

                 (c)      Sell the Collateral. Raw Pharma will have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in its own name or that of Rhino Rush. Raw
Pharma may sell the Collateral at public auction or private sale. All expenses relating to the disposition
of the Collateral will become a part of the Obligations secured by this Agreement and be payable on
demand with interest at the rate of 0.5% per month, compounded monthly, from date of expenditure until
repaid.

                 (d)     Appoint Receiver. To the extent permitted by applicable law, Raw Pharma will
have the following rights and remedies regarding the appointment of a receiver: (a) Raw Pharma may
have a receiver appointed as a matter of right, (b) the receiver may be an employee of Raw Pharma and
may serve without bond, and (c) all fees of the receiver and his or her attorney will become part of the
Obligations secured by this Agreement and be payable on demand, with interest at the rate of 0.5% per
month, compounded monthly, from date of expenditure until repaid.

                 (e)      Collect Revenues and Accounts, Apply Accounts. Raw Pharma, either itself or
through an agent, may collect the payments, rents, income, and revenues from the Collateral. Raw
Pharma may at any time in its discretion transfer any Collateral into its own name or that of its nominee
and receive the payments, rents, income, and revenues therefrom and hold the same as security for the
Obligations or apply it to payment of the indebtedness in such order or preference as Raw Pharma may
determine. Raw Pharma may exercise its rights to collect accounts and to notify account debtors to make
payments directly to Raw Pharma for application to the Obligations without prior notice to Rhino Rush.




                                                    3
Case 19-00302-TLM            Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46                     Desc Main
                                      Document      Page 33 of 77




                 (0     Obtain Deficiency. If Raw Pharma chooses to sell any or all of the Collateral,
 Raw Pharma may obtain a judgment against Rhino Rush for any deficiency remaining on the Obligations
 due to Raw Pharma after application of all amounts received from the exercise of the rights provided in
 this Agreement.

                  (g)     Other Rights and Remedies. Raw Pharma shall have all the rights and remedies
 of a secured creditor under the provisions of the Uniform Commercial Code, as may be amended from
 time to time. In addition, Raw Pharma shall have and may exercise any or all other rights and remedies it
 may have available at law, in equity, or otherwise.

                  (h)     Cumulative Remedies. All of Raw Pharma's rights and remedies, whether
 evidenced by the MS Agreement, this Agreement, or by any other writing, shall be cumulative and may
 be exercised singularly or concurrently. Election by Raw Pharma to pursue any remedy will not exclude
 pursuit of any other remedy, and an election to make expenditures or to take action to perform an
 obligation of Rhino Rush under this Agreement, after Rhino Rush's failure to perform, will not affect
 Raw Pharma's right to declare a default and to exercise its remedies.

          7.    MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part
 of this Agreement:

                   (a)     Amendments. This Agreement, together with the MS Agreement, constitutes the
 entire understanding and agreement of the parties as to the matters set forth in this Agreement. No
 alteration of or amendment to this Agreement will be effective unless given in writing and signed by the
 party or parties sought to be charged or bound by the alteration or amendment.

                 (b)      Applicable Law. This Agreement has been delivered to Raw Pharma and
accepted by Raw Pharma in the State of Utah. If there is a lawsuit, Rhino Rush agrees to submit to the
exclusive jurisdiction of the courts located in Salt Lake County, State of Utah. This Agreement is
governed by and construct in accordance with the laws of the State of Utah.

                (c)    Attorneys' Fees Expenses. In the event of a default, Rhino Rush agrees to pay
upon demand all of Raw Pharma's costs and expenses, including reasonable attorneys' fees and Raw
Pharma's legal expenses, incurred in connection with the enforcement of this Agreement, the MS
Agreement and other documents, whether or not a lawsuit is filed.

                (d)     Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or defend the provisions of this Agreement.

                 (e)     Notices. All notices required to be given under this Agreement shall be given in
writing, may be sent by facsimile, and shall be effective (i) when actually delivered or (ii) when deposited
with a nationally recognized overnight courier for delivery on the next succeeding business day or (iii)
when deposited in the United States mail, first class, postage prepaid, registered or certified, return receipt
requested, addressed to the party to whom the notice is to be given at the address set forth herein, three (3)
business days following such deposit. Any party may change its address for notices under this Agreement
by giving formal written notice to the other parties, specifying that the purpose of the notice is to change
the party's address.

                 (0       Power of Attorney. Effective from and during the continuance of an Event of
Default under Section 5, Rhino Rush hereby appoints Raw Pharma as its true and lawful attorney-in-fact,
irrevocably, with full power of substitution to do the following: (a) to execute such financing statements
and such other filings as may be required by state or federal law to perfect and continue Raw Pharma's



                                                      4
Case 19-00302-TLM            Doc 5      Filed 03/22/19 Entered 03/22/19 15:45:46                    Desc Main
                                       Document      Page 34 of 77



 security interest in the Collateral, and (b) following an Event of Default: (i) to demand, collect, receive,
 receipt for, sue and recover all sums of money or other property which may now or hereafter become due,
 owning or payable from the Collateral; (ii) to execute, sign and endorse any and all claims, instruments,
 receipts, checks, drafts or warrants issued in payment for the Collateral; (iii) to settle or compromise any
 and all claims arising under the Collateral, and, in the place and stead of Rhino Rush, to execute and
 deliver its release and settlement for the claim; and (iv) to file any claim or claims or to take any action or
 institute or take part in any proceedings, either in its own name or in the name of Rhino Rush, or
 otherwise, which in the discretion of Raw Pharma may seem to be necessary to advisable. This power is
 given as security for the Obligations, and the authority hereby conferred is and shall be irrevocable and
 shall remain in full force and effect until renounced by Raw Pharma or until this Agreement expires.

                  (g)      Severability. If a court of competent jurisdiction finds any provision of this
 Agreement to be invalid or unenforceable as to any person or circumstances, such finding shall not render
 that provision invalid or unenforceable as to any other persons or circumstances.

                   (h)   Successor Interest. Subject to the limitations set forth above on transfer of the
 Collateral, this Agreement shall be binding upon and inure to the benefit of the parties, their successors
 and assigns.

                 (i)      Waiver. Raw Pharma will not be deemed to have waived any rights under this
Agreement unless such waiver is given in writing and signed by Raw Pharma. No delay or omission on
the part of Raw Pharma in exercising any right may operate as a waiver of such right of any other right.
A waiver by Raw Pharma of a provision of this Agreement will not prejudice or constitute a waiver of
Raw Pharma's right otherwise to demand strict compliance with that provision or any other provision of
this Agreement. No prior waiver by Raw Pharma, or any course of dealing between Raw Pharma and
Rhino Rush, will constitute a waiver of any of Raw Pharma's rights or of any of Rhino Rush's obligations
as to any future transactions.

                (j)     Duration and Expiration. The security interest granted in this Agreement
will expire once the following conditions precedent have been satisfied: (a) three years after the
Effective Date have passed, or Customer has received and paid for 21,000,000 units of Products
(as that term is defined in the Forbearance Agreement), whichever is earlier, and (b) no Event of
Default has occurred before this Agreement expires.

     RHINO RUSH ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
SECURITY AGREEMENT, AND AGREES TO ITS TERMS AS OF THE DATE SET FORTH
ABOVE.

                                                    RHINO RUSH, LLC


                                                   By:
                                                            Josh Swenson, President and CEO

                                                   RAW PHARMA, LLC:


                                                   By:
                                                            Mark Clark
                                                            Vice President



                                                       5
Case 19-00302-TLM           Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46                     Desc Main
                                     Document      Page 35 of 77




                                                EXHIBIT "A"

  All assets of Rhino Rush, whether now owned or after-acquired, including without limitation the
  following:

 All of Rhino Rush's right, title and interest in and to (a) all general intangibles, including without
 limitation (i) all registered copyrights, designs, formulas and other works of authorship, including
 computer programs, source code and executable code, whether embodied in software, firmware or
 otherwise, documentation, records, data and maskworks; (ii) all inventions (whether or not patentable and
 whether or not reduced to practice), processes, patents and patent applications (including all reissues,
 divisions, continuations, continuations-in-part, extensions and reexaminations thereof); (iii) all proprietary
 and confidential information, trade secrets and know how; (iv) all databases, data compilations and
 collections and technical data; (v) all logos, trade names, trade dress, trademarks and service marks; (vi)
 all domain names, web addresses and sites; and (vii) all instantiations of the foregoing in any form and
 embodied in any medium, (b) all accounts, (c) all chattel paper, (d) all deposit accounts, (e) all
 instruments, (f) all inventory, (g) all investment property, (h) all equipment, and (i) all proceeds of the
 foregoing.




                                                      7
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 36 of 77




                       EXHIBIT C
Case 19-00302-TLM             Doc 5      Filed 03/22/19 Entered 03/22/19 15:45:46                          Desc Main
                                        Document      Page 37 of 77




                                                                       FI14514
                                                ENERGY
                                                                                     fr
                                           POWER OF ATTORNEY OF
                                              RHINO RUSH, LLC
                                2.qt        DATED MARCH 1. 2019

         The undersigned, Rhino Rush, LLC, an Idaho limited liability company (the "Company"), effective
    on the date specified in the title of this Power of Attorney, hereby irrevocably names, appoints and
    constitutes Jesse McMullin, Mark Clark, and Colin McMullin (each to individually exercise all the
    authorities and powers described herein), or such successor(s) or designee(s) as any of them may
    designate in his sole discretion or may be lawfully designated through the action of law (each a
    "Representative"), to be its true and lawful representative and attorney-in-fact, to act on behalf and in the
    name of the Company, to represent, manage and conduct all matters in connection with, necessary for or
    in relation to the transfer and assignment to Raw Phanna, LLC, Packaging and Container, LLC, ZUYA,
    LLC, or their affiliated companies (collectively "Raw Phanna"), of all of the Company's right, title and
    interest in and to the assets identified in Exhibit A attached (collectively the "Assets"), including the
    Rhino Rush® trademark and logo, including those identified on Exhibit B (de "Marks"), including, but
    not limited to, executing, acknowledging, filing and performing any and all agreements, instruments,
    certificates, certificates of title, acts, deeds, matters and businesses iirconnection with, in relation to and
    on behalf of the Company, as the Representative (or the Representative's designee(s) and assign(s)) deems
    necessary and proper to effect the complete and final assignment and transfer of all the Collateral and
    enforcement of the Asset Transfer Agreement, the Ancillary Documents (as defined in the Asset Transfer
    Agreement), and the Agreements (as that term is also defined in the Asset Transfer Agreement) to Raw
    Pharma. The powers and authprity granted to the Representative hereunder include the right (but not the
    obligation):

        a) to act individually or through any other person or persons (including legal counsel) which the
           Representative may appoint for these purposes to represent the Company in any and all matters
           pertaining to obtaining title, possession, and control of the Assets, including the Marks, including
           signing any agreement, document, certificate, or the like, in the name of Rhino Rush, and Josh
           Swenson or Jeremy Swenson as its officers or directors, to support or enable Raw Phanna's
           exercise of its rights under this Asset Transfer Agreement;

        b) to apply or arrange to apply for, prosecute, defend and transfer the Marks, any registrations
           therefor and all renewals thereof before any governmental or administrative authorities, including
           all invalidation, opposition, cancellation, reexamination, reissue, post-grant proceedings and
           appeals of any unfavorable decisions of the appropriate administrative authorities or courts;

       c) to execute and record all documents, including powers of attorney, bills of sale, assignments,
          changes of name and changes of address, and to request certificates regarding the same, in each
          case as (and under the title of) an officer or manager of the Company and to cause the same to be
          notarized or legalized as necessary or appropriate;
Case 19-00302-TLM           Doc 5      Filed 03/22/19 Entered 03/22/19 15:45:46                            Desc Main
                                      Document      Page 38 of 77




          d) to take any appropriate legal steps or actions the Representative deems fit against third parties
             that impair title to or infringe any of the Assets (including the Marks);

          e) to obtain access, control and authority over any and all bank accounts DI the name of Rhino Rush,
             LLC, including Account # 409001419, Zions First National Bank, Meridian, Idaho, and to change
             authorized signatories, withdraw funds, stop payments, and acquire all other authority respecting
             such account; .

         1) to defend any 'actiOns or legal proceedings commenced (or threatened to be commenced) by third
            parties against the Company or Raw Pharma in respect of the Assets;

          g) to act as plaintiff or defendant in the event of claims or complaints concerning the Assets or to
             settle any dispute arising out of or in connection with the Assets;

         h) to take all necessgy actions and steps that may be necessary or proper for achieving the purposes
            set forth above, including but not limited to executing and filling any necessary applications,
            powers of attorney, instruments, deeds, cfaims and documents, in each case together with such
            notarial dee4 apostilles and other legalizations as may be necessary or appropriate under
            applicable law;
                                    •.
         i) to appear and take all necessary actions and steps before any relevant governmental or
            administrative authorities;

         j) to maintain the coiporate existence and good standing of the Company, whether through the
            payment of any applicable franchise taxes, concession or filing fees that may be due or otherwise;
            and

         k) to delegate these pow, and authority in whole or in part to any other person(s), reserving the
            Representative's own authority.

     This Power of Attorney will be of an perpetual duration. To the maximum extent permitted under
     applicable law, this Power of Attorney is coupled with an interest and i;irrevocable. Without limiting the
     foregoing, this Power of Attorney will not be affected by any subsequent dissolution, termination or
     winding up of the Company for any reason.



                                             [Signature page follows]




                                                                                                            2
Case 19-00302-TLM                  Doc 5 _ Filed 03/22/19 Entered 03/22/19 15:45:46                          Desc Main
                                          Document      Page 39 of 77




   Executed this        II       day of March, 2019.

   RHINO RUS


   Jeremy Swens                                   leer and Member


   State of Idaho
   County of

   On this // day of March, 2019, before me,/qe. kej1.3 7/7L,//, a notary public, personally appeared
                                   , proved to me on the basis of satisfactory evidence to be the person
   whose name is subscribed to the within instrument, and acknowledged to me that he executed the same.

           i..dh...dh.s.,dh.eb,...a..d.......-dh.........4
    Seal          MICHAEL B. HOWELL
                   COMMISSION #2250                                 Notary Public
                    NOTARY PUBLIC                                   My Commission Expires on   14   " / /-21)--2, /
                    STATE OF IDAHO
             MY COMMISSION EXPIRES




                                                                                   42




                                                                                                               3
Case 19-00302-TLM    Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46     Desc Main
                             Document      Page 40 of 77




                                      EXHIBIT A


      ALL ASSETS OF RHINO RUSH, WHETHER NOW OWNED OR AFTER-ACQUIRED,
      INCLUDING WITHOUT LIMITATION THE FOLLOWING:

       ALL OF RHINO RUSH'S RIGHT, TITLE AND INTEREST IN AND TO (A)ALL GENERAL
       INTANGIBLES, INCLUDING WITHOUT LIMITATION (I) ALL REGISTERED COPYRIGHTS,
       DESIGNS, FORMULAS AND OTHER WORKS OF AUTHORSHIP, INCLUDING COMPUTER
      PROGRAMS, SOURCE CODE AND EXECUTABLE CODE, WHETHER EMBODIED IN
      SOFTWARE, FIRMWARE OR OTHERWISE, DOCUMENTATION, RECORDS, DATA AND
      MASKWORKS; (H) ALL INVENTIONS (WHETHER OR NOT PATENTALE AND WHETHER
      OR NOT REDUCED TO PRACTICE), PROCESSES, PATENTS AND PATENT APPLICATIONS
      (INCLUDING ALL REISSUEt, DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART,
      EXTENSIONS AND REEXAMINATIONS THEREOF); (III) ALL PROPRIETARY AND
      CONFIDENTIAL INFORMATION, TRADE SECRETS AND KNOW HOW; (IV) ALL DATABASES,
      DATA COMPILATIONS AND COLLECTIONS AND TECHNICAL DATA; (V) ALL LOGOS,
      TRADE NAMES, TRADE DRESS, TRADEMARKS AND SERVICE MARKS; (VI) ALL DOMAIN
      NAMES, WEB ADDRESSES AND SITES; AND (VII) ALL INSTANTIATIONS OF THE
      FOREGOING IN ANY FORM AND EMBODIED IN ANY MEDIUM, (B) ALL ACCOUNTS, (C)
      ALL CHATTEL PAPER, (D) ALL DEPOSIT ACCOUNTS, (E) ALL INSTRUMENTS, (F) ALL
      INVENTORY, (G) ALL INVESTMENT PROPERTY, (1-1) ALL EQUIPMENT, AND (I) ALL
      PROCEEDS OF THE FOREGOING.




                                                                             4
    Case 19-00302-TLM          Doc 5      Filed 03/22/19 Entered 03/22/19 15:45:46                      Desc Main
                                         Document      Page 41 of 77




        EXHIBIT B
        THE MARKS

        All trademarks and service marks registered with the United States Patent and Trademark Office, or used
        by the Company, including the following:

        USPTO Serial Number 86412757, Registration Number 4747390




•
Case 19-00302-TLM             Doc 5       Filed 03/22/19 Entered 03/22/19 15:45:46                              Desc Main
                                         Document      Page 42 of 77




                       VOLUNTARY ASSET SURRENDER AND TRANSFER AGREEMENT

              THIS VOLUNTARY ASSET SURRENDER AND TRANSFER AGREEMENT (this "Asset
      Transfer Agreement") is made effective 1 March 2019 (the "Effective Date"), by and between Rhino Rush,
      LLC, an Idaho limited liability company ("Rhino Rush") and Raw Pharma, I .TI', a Utah limited liability
      company ("Raw Pharma").

                                                     BACKGROUND

              A.      Rhino Rush and Raw Pharma entered into a Manufacturing and Supply Agreement dated
     October 30, 2014 (the "Agreement") under which Rhino Rush agreed to buy, and Raw Pharma agreed to
     supply, energy shots under the Rhino Rush name and label. Rhino Rush did not fulfill its obligations under the
     Agreement. The parties then entered into a Forbearance Agreement and First Amendment to Manufacturing
     and Supply Agreement dated November 1, 2017 (effective July 1, 2017) (the "Forbearance Agreement"),
     under which Raw Pharma agreed to forbear exercising its remedies in exchange for Rhino Rush's commitment
     to timely pay invoices, and fulfill modified purchase obligations, among other things. In consideration of Raw
     Pharma's agreement to forbear exercising its remedies, the parties also entered into a Security Agreement
     dated November 1, 2017 (the "Security Agreement"), under which Rhin,q.LRusiti pledged all of its assets to
     Raw Pharma to secure its obligations under the Forbearance Agreement. The Agreement, the Forbearance
     Agreement, and the Security Agreement may hereinafter be referred to collectively as the "Agreements".

              B.       Rhino Rush has failed to timely pay invoices and meet other contractual obligations, and has
     accordingly breached the Agreements, thus entitling Raw Pharma to exercise all its remedies available under
     the Agreements and at law, including repossession of all of Rhino Rush's assets, termination of all product
     deliveries, acceleration of all obligations under the Agreements, and collection of a deficiency judgment
     against Rhino Rush and its management and shareholders.

              C.      Rhino Rush desires that Raw Pharma not exercise all of its remedies under the Agreements
     and at law, but instead in order to satisfy its obligations, desires to cooperate and voluntarily transfer all its
     assets to Raw Pharma.

                                                     AGREEMENT

     The parties agree as follows:


     1) Terms Usage. Unless otherwise defined in this Asset Transfer Agreement, capitalized terms used herein
        will have the same meaning given them in the Agreement.
     2) Representations and Warranties of Rhino Rush. Rhino Rush hereby represents and warrants the
        following:
              a) Raw Pharma has fulfilled all of its obligations under Agreements, including providing any
                 required notices, and is not in breach or default of any of the Agreements, as of the Effective
                 Date.
              b) The Agreements are, as of the Effective Date of this Asset Transfer Agreement, legal, valid and
                 binding on Rhino Rush, and Rhino Rush has no defense to their enforcement.




                                                     Page 1 of 14
Case 19-00302-TLM            Doc 5        Filed 03/22/19 Entered 03/22/19 15:45:46                                     Desc Main
                                         Document      Page 43 of 77




                c) UCC Financing Statement 1113 2017-1204675-3, dated 12/4/2017 and filed with the Idaho
                   Secretary of State, is legal, valid and binding and was properly authorized by Rhino Rush to be
                   filed by Raw Pharma.
                d) Rhino Rush is an Idaho limited liability company, registered with the Idaho Secretary of State,
                   and has been at all times since 1 November 2017.

                e) Since 1 November 2017, Rhino Rush (a) has not borrowed money from anyone not a member of
                   Rhino Rush, and represents and warrants that in connection with any such borrowing from
                   members, Rhino Rush did not grant any security interest in any of the Collateral, (b) has not
                   granted a security interest to any person or entity in any of the Collateral that currently exists or
                   that was not terminated before January 1,2019, and (c) has not authorized any person or entity to
                   file a financing statement or otherwise take any action to perfect a security interest or lien in any
                   Collateral since July 1,2018.                                      •
                                                                                            •
                f) During calendar year 2018, Rhino Rush failed to make full payment duetynder invoices for
                   products delivered by Raw Pharma totaling 83 days late (including an allowance for any
                   applicable grace periods). Since January 1, 2019, Rhino Rush failed to make full payment due
                   under invoices for products delivered by Raw Pharma totaling 54 days late (including an
                   allowance for any applicable grace periods). Rhino Rush's late payments were in breach of the
                   Agreement, which caused it to default during calendar year 2018 and 2019, which entitles Raw
                   Pharma to exercise all its remedies under the Agreements.
                    Rhino Rush has also failed to fulfill its other obligations under the terms of the Forbearance
                    Agreement, and therefore Raw Pharma is entitled to, as of the Effective Date, pursue recovery of
                    $1,965,189.97 (which includes accrued interest on that amount of 1% per month beginning
                    November 1,2017), plus all other amounts to which Rhino Rush was entitled and which were the
                    subject of the conditional forbearance described in the Forbearance Agreement.
                h) Due to Rhino Rush's breach of the Agreements, Rhino Rush acknowledges and agrees that Raw
                   Pharma is entitled to accelerate its obligations under the Agreements, and Raw Pharma is entitled
                   to recover from Rhino Rush an amount equal to $28,158,035.53 (the "Calculated Damages"),
                   plus all other amounts available under the Agreements and at law-and equity (the "Other Costs
                   and Damages"), including attorneys' fees, costs of collection, and accrued and accruing
                   contractual and pre-judgment and post-judgment interest (the Contract Damages and
                   collectively, the "Total Obligations").
               i)   Due to Rhino Rush's breach of the Agreements, Raw Phanna's further performance of any of its
                    obligations thereunder are excused and waived by Rhino Rush.

               j)   Rhino Rush failed to satisfy the conditions in the Forbearance Agreement that would have
                    entitled it to obtain the License (as that term is defined in the Forbearance Agreement), and is
                    therefore no longer entitled to obtain the License, and waives all rights in and to the License.
               k) None of the Collateral are consumer goods or used as consumer goods, and none of Rhino
                  Rush's obligations under the Agreements were created in connection with consumer goods.
               1)   All information contained in this Asset Transfer Agreement (including all schedules) is true and
                    accurate.
               m) Account Number 409001419, Zions First National Bank, Meridian, Idaho (the "Bank Account")
                  is the only bank account that holds the funds of Rhino Rush or that receives customer payments,
                  or other deposits, belonging to Rhino Rush.
      3) Proposal and Acceptance in Partial Satisfaction; Waivers. Raw Pharma hereby proposes to Rhino
         Rush, and Rhino Rush hereby confirms receipt of such proposal, that it will accept the Collateral in
         satisfaction of two-thirds (2/3) of the Calculated Damages. Rhino Rush acknowledges receipt of such
         proposal, and hereby accepts, and agrees and consents to such proposal and waives any grace or waiting
         periods between the time of this proposal and Rhino Rush's acceptance thereof. Rhino Rush hereby

                                                      Page 2 of 14
Case 19-00302-TLM           Doc 5        Filed 03/22/19 Entered 03/22/19 15:45:46                                  Desc Main
                                        Document      Page 44 of 77




           waives its rights (a) to object to the proposal, and under Idaho Revised Code Statutes Section 28-9-624,
           waives (i) all Rhino Rush's rights to require that Raw Phamia dispose of the Collateral, (ii) Rhino Rush's
           rights to redeem the Collateral, and (c) Rhino Rush's rights to receive any further notices of Raw Pharnia's
           use and disposition of Collateral.
       4) Cooperation and Recovery of Assets.
                a) Rhino Rush will cause all of its officers, employees and shareholders to follow the directions of
                   Raw Pharma and cooperate in the immediate transfer of title, possession, control and use of all
                   the assets identified in Schedule 4(a)the "Collateral") to Raw Pharma. Rhino Rush authorizes
                   Raw Pharma to take any action Raw Pharma determines in its sole discretion are useful or
                   appropriate in order to take possession of and use, or dispose of, the Collateral, and otherwise
                   exercise its right and remedies under the Agreements, this Asset Transfer Agreement and the
                   Ancillary Documents, and at law and equity.
       5) Collection and Removal of Tangible Collateral; Assignment of Certain Intangible Collateral.
               a) Rhino Rush will, within two calendar days after the Effective Date (a) provide to Raw Pharma in
                  writing an accurate and complete list of the location of all of the Collateral, and (b) will gather
                  and make available all tangible Collateral including equipment and inventory for removal by
                  Raw Pharma at 3660 E Lanark St., Meridian, Idaho 83642 ("RR Headquarters") during the
                  hours of 6 a.m. through 8 p.m. during the days of March 11 through March 31, 2019 (although it
                  will make an effort to remove all Collateral before March 15); provided that intangible Collateral
                  (including without limitation accounts receivable, deposit accounts, customer lists, contract
                  rights, intellectual property rights, etc.) will also be turned over to Raw Pharma within the
                  timeframe, and in the manner, set forth in this Asset Transfer Agreement and the Ancillary
                  Documents, or as Raw Pharma may otherwise direct from time to time.
               b) Rhino Rush agrees, contemporaneous with the signing of this Asset Transfer Agreement, to sign
                  the bill of sale and general assignment in the form of Schedule 5(b) attached (the "Bill of Sale"),
                  to effectuate the transfer of tangible collateral and certain intangible collateral other than those
                  explicitly being transferred to Raw Pharma under the CTDN Assignment, including contract
                  rights, software licenses and rights, social media accounts, customers and customer lists, and the
                  like. Immediately upon signing of this Asset Transfer Agreement, Rhino Rush will provide to
                  Raw Pharrna's representatives a listing of all social media accounts and correct passwords.
      6) Intangible Asset Recovery. Rhino Rush will comply with Raw Pharma's instructions and direction, and
         will cooperate to transfer all intangible Collateral to Raw Pharma, including as follows:
               a) Customers. Rhino Rush will immediately provide Raw Pharrna in writing all passwords and
                  access codes to Rhino Rush's customer records management system, and will within 24 hours
                  after the Effective Date print and give to Rhino Rush a full and complete customer list, including
                  customer names, buyer/contact names associated with each customer, phone numbers, addresses,
                  and notes regarding the customer. If a customer contacts Rhino Rush it will state that all
                  accounts will be serviced by Raw Pharma now, but continuing under the Rhino Rush®
                  brandname. Rhino Rush will cause its officers, directors and employees to assist Rhino Rush in
                  ensuring a smooth transition of all customers to Raw Pharma..
               b) Letter to account debtors. Rhino Push consents to Raw Pharma signing Jeremy Swenson's
                  name in behalf of Rhino Rush, and sending in behalf of Rhino Rush, the letter in substantially
                  the form of Schedule qb) attached (the "Account Debtor Letter"), assigning all accounts
                  receivable and payment rights to Raw Pharma, and notifying all customers of the Rhino Rush®
                  brand name and account management transfer to Raw Pharma.
              c) UPC Transfer Letter. Rhino Rush consents to Raw Pharma signing Jeremy Swenson's name in
                 behalf of Rhino Rush, and sending in behalf of Rhino Rush, the letter in substantially the form of
                 Schedule 6(c) attached (the "UPC Letter") transferring all UPC prefixes belonging to Rhino
                 Rush to Raw Pharma.

                                                     Page 3 of 14
Case 19-00302-TLM             Doc 5       Filed 03/22/19 Entered 03/22/19 15:45:46                                   Desc Main
                                         Document      Page 45 of 77




                d) Copyright, Trademarks, and Domain Names Transfer. Rhino Rush consents to Raw Pharma
                   signing and sending, in behalf of Rhino Rush, the assignment in substantially the form of
                   Schedule 6(cll attached (the "CTDN Assignment"), assigning trademarks, copyrights, and
                   domain names to Raw Pharma.
                e) Bank Accounts. Rhino Rush represents that Jeremy Swenson, the signor to this Agreement, has
                   authority, acting individually, to wild and remove account signors on the Bank Account. To
                   ensure Raw Pharma's control over the funds being deposited in the Bank Account, immediately
                   upon signing this Asset Transfer Agreement Raw Pharrna may remove all signors and existing
                   parties with control over the Bank Account, and add any and all of RI, Phanna's designees to
                   be given full control over the Bank Account (including to designate aelditional signatories,
                   approve or reject transactions, etc.).
                t)   Power of Attorney. Rhino Rush agrees to grant to Raw Pharma an iffevocable power of attorney
                     in the form attached as Schedule 6(f) (the "Power of Attorney") to enable Raw Pharma to take
                     any action it deems appropriate or necessary, including signing any agreement, document,
                     certificate (including certificate of title to vehicles), or the like, in the name of Rhino Rush and
                     Josh Swenson or Jeremy Swenson (as officers and members), to support or enable Raw Phamia's
                     exercise of its rights under this Asset Transfer Agreement and the Ancillary Documents,
                     including to transfer Collateral to Raw Pharrna, to take possession, control of, or to use
                     Collateral. Raw Pharma is entitled to recreate and use Rhino Rush letterhead for all purposes
                     reasonably necessary to effectuate this Asset Transfer Agreement and the Ancillary Documents,
                     in the form of letterhead attached as Schedule 6(b).
       7) Confidentiality; Publicity; Announcement; Non-disparagement.
                a) This Asset Transfer Agreement and Ancillary Documents are deemed the confidential
                    information of Raw Pharma, and Rhino Rush may not disclose any part of them, or disclose their
                    contents, to any third-party, except Rhino Rush may disclose the terms and conditions (i) to the
                    extent necessary, to their professional advisors, attorneys, acconn4ants, regulatory or taxing
                    authorities, and (ii) under court order issued by a court of competent jurisdiction. Rhino Rush's
                   officers and shareholders may share this Asset Transfer Agreement and the Ancillary Documents
                   with his or her spouse or domestic partner. With respecting to employees, customers and
                   suppliers, Rhino Rush may only inform them that (x) the issues and disputes between the Parties
                   have been resolved, (y) that to resolve the issues between the Parties, Rhino Rush has turned
                   over the Rhino Rush energy shot and energy drink assets to Raw Pharma due to defaults under
                   the supply agreement between Rhino Rush and Raw Pharma, and (z) that customers and
                   suppliers seeking to conduct energy shot and energy drink busingss should contact Raw Pharma
                   to place orders.
               b) Raw Pharma may place an announcement on the doors of RR Headquarters regarding its control
                  and ownership of the Collateral, and make other public announcements in any other medium that
                  it deems reasonable and appropriate, in its sole discretion.
               c) Rhino Rush, its officers, members, representatives, and members of the families of the officer
                  and members, may not at any time make, publish, or communicate to any person or entity or in
                  any public forum any defamatory, malicious, or disparaging remarks, comments, or statements
                  concerning Raw Pharma or its businesses, or any of its employees, officers, agents, shareholders,
                  directors, suppliers, investors, existing and prospective customers, or other associated third
                  parties, now or in the future.
      8) Indemnification. Rhino Rush will indemnify, defend and hold Raw Pharma, its officers, employees,
         agents, attorneys, accountants, directors, shareholders, members, affiliated companies, and anyone else
         acting in Raw Phanna's behalf (collectively the "Indemnitees") harmless from all costs, claims, damages
         and expenses (including attorneys' fees) arising out of or related to Rhino Rush's (a) breach of this Asset
         Transfer Agreement or any of the agreements and documents referenced and attached in the schedules to
         this Asset Transfer Agreement (collectively the "Ancillary Documents"), and (b) any action by Rhino

                                                       Page 4 of 14
Case 19-00302-TLM             Doc 5       Filed 03/22/19 Entered 03/22/19 15:45:46                               Desc Main
                                         Document      Page 46 of 77




          Rush, its officers, employees, agents, attorneys, accountants, directors, shareholders, members, affiliated
          companies, and anyone acting in Rhino Rust's behalf (the "RR Representatives") to avoid the effects of
          this Asset Transfer Agreement or the Ancillary Documents, or that negatively impacts Raw Pharma, the
          Collateral, or Raw Pharma's ability to obtain the Collateral or otherwise obtain the benefits of this Asset
          Transfer Agreement.
      9) Insolvency. Rhino Rush represents and warrants that on the day before the Effective Date, neither it nor
         the RR Representatives have taken, or will take, 4Iiiy action to attempt to void, reduce or limit the effect of
         this Asset Transfer Agreement or any of the Ancillary Documents, or to nullity them, including by filing a
         civil action or commencing any formal or informal proceeding (including commencing an insolvency
         proceeding), the intent or effect of which would be challenge or impact the validity or enforceability of
         this Asset Transfer Agreement, the Ancillary Documents, or any of the transactions contemplated or
         undertaken therein, nor will Rhino Rush allow or instruct any of the RR Representatives to take any such
         action.
     10) Authorization. Signor individually represents and agrees that (a) he is the Chief Technical Officer and a
         voting member of Rhino Rush, (b) he has full authority to sign this Asset Transfer Agreement and the
         Ancillary Documents in behalf of Rhino Rush (including those requiring signature referred to in any
         schedule or exhibit), (c) that any required corporate action to sign and cause Rhino Rush to undertake the
         obligations and commit to the actions and releases referred to in this Asset Transfer Agreement and the
         Ancillary Documents, has been taken, (d) that neither this Asset Transfer Agreement nor any of the
         Ancillary Documents require any signature or approval other than that of the signor, and (e) that this Asset
        Transfer Agreement and the Ancillary Documents, and the transactions and obligations and waivers
         contemplated thereunder do not violate any law or breach any agreement to which Rhino Rush or its
         shareholders, officers, members, directors are a party.
     11) Personal Guaranty. The obligations of Rhino Rush under this Asset Transfer Agreement and the
         Ancillary Documents will be personally guaranteed by Jeremy Swenson in accordance with the terms of
         the Guaranty attached as Schedule 11.
     12) Corporate Name; Trademark Restriction. Raw Pharma may, at any time on or after the Effective Date,
         file with the Idaho Secretary of State a request to change the corporate name of Rhino Rush, LLC to a
         generic name that does not use the words "Rhino" or "Rush" or any variation thereof. Rhino Rush further
        agrees that, beginning on the Effective Date, it will not use the "Rhino Rush" trademark, logo, service
         mark, or any other trademark or logo that could be confused therewith. Rhino Rush authorizes Raw
        Pharma to request access to Rhino Rush's account with the Idaho Secretary of State (the "SOS Account"),
        and agrees that Raw Pharma is an authorized third party preparer for Rhino Rush who is entitled to access
        to Rhino Rush's SOS Account, and (c) Rhino Rush will approve any request that Raw Pharma be given a
        PIN for the SOS Account and will send such PIN to Raw Pharma within 24 hours after receiving it.
     13) Conditional Waiver of Deficiency Judgment. On the later of (a) the 366th day after the Effective Date,
         and (b) one month after Raw Pharma is able to confirm through documentary evidence that Rhino Rush
         has fulfilled all of its obligations under this Assit.kansfer Agreement and the Ancillary Documents, and
         has not breached any of the representations or warranties under the Asset Transfer Agreement and
         Ancillary Documents, Raw Pharma agrees to waive any deficiency judgment against Rhino Rush or its
         members, officers, directors, or employees, and the Guaranty will expire.
    14) Default and Remedies. Should Rhino Rush breach any of its representations and warranties, or fail to
        fulfill any of its obligations, under this Asset Transfer Agreement or the Ancillary Documents, Rhino Rush
        will be deemed immediately to be in default (with no cure period or notice required from Raw Pharma). In
        that circumstance, Rhino Rush will be entitled to take the following actions:
             a) Raw Pharma may exercise all its remedies under this Asset Transfer Agreement, the Ancillary
                Agreements, and the Agreements;
              b) Raw Pharma may collect a deficiency judgment against Rhino Rush any member, officer,
                 director, or employee of Rhino Rush; -

                                                     Page 5 of 14
Case 19-00302-TLM           Doc 5        Filed 03/22/19 Entered 03/22/19 15:45:46                                    Desc Main
                                        Document      Page 47 of 77




                c) Raw Pharnik may pursue any other rights available at law or in equity;
                d) Raw Pharma may sign and file with a court of competent jurisdiction, in behalf of Jeremy
                   Swenson as guarantor and Rhino Rush as primary obligor, a confession of judgment using
                   confessing judgment by Rhino Rush in favor of Raw Pharma in the amount of any deficiency,
                   and consenting to.specific enforcement of the Asset Transfer Agreement, the Guaranty, the
                   Agreements, and the Ancillary Documents.
       15) Continuing Covenants.
               a) For five years following the Effective Date, neither Rhino Rush, its members, shareholders and
                  officers will:
                   i) own any shares of, or act as an officer, member, employee, or agent of any company that sells
                   energy shots or energy drinks to retail br convenience stores, or (b) sell any product or service,
                   either directly or indirectly (for example, through a distributor or broker or sales representative)
                   to any convenience store; and
                   ii) attempt to or actually induce, solicit, or encourage any customer of Rhino Rush to direct its
                   business to any competitor of Raw Pharma.
       16) Miscellaneous.
               a) Assignment. Rhino Rush may not assign or transfer this Agreement or any part thereof, to any
                  third party. Any attempted assignment or transfer will be void. Raw Pharma may assign or
                  transfer this Agreement or any part thereof, to any of its, subsidiaries, affiliates, and successors.
               b) Governing Law and Jurisdiction. The substantive and procedural laws of the State of Texas
                  will govern this Asset Transfer Agreement and the Ancillary Documents. The state and federal
                  courts located in Plano, Texas will have exclusive jurisdiction for any proceedings relating to the
                  Asset Transfer Agreement and the Ancillary Documents
               c) Survival. Regardless of the circumstances of termination or expiration of this Asset Transfer
                  Agreement, all sections and subsections of this Asset Transfer Agreement (other than those
                  which by their nature clearly do not extend beyond such termination or expiration) will survive
                  according to their terms.
              d) Conflicts: In the event of a conflict or inconsistency between this Asset Transfer Agreement, the
                 Agreements, and the Ancillary Documents, this Asset Transfer Agreement will control.
              e) Severability: Any section of this Asset Transfer Agreement that is prohibited or unenforceable
                 in any jurisdiction is, as to that jurisdiction, ineffective to the extent of such prohibition or
                 unenforceability and is severed from the balance of this Asset Transfer Agreement, all without
                 affecting the remaining sections of this Asset Transfer Agreement or affecting the validity or
                 enforceability of such sections in any other jurisdiction.
              f) Time of Essence: Time is of the essence in respect of the performance of Rhino Rush's
                 obligations under this Asset Transfer Agreement.
              g) Attorneys' Fees. Should Rhino Rush fail to perform any covenant or obligation under this Asset
                 Transfer Agreement, Raw Pharma will be entitled to recover all attorneys' fees and costs in
                 negotiating, enforcing and pursuing collection under it.
              h) Entire Agreement and Waiver This Asset Transfer Agreement (and the Agreements and
                 Ancillary Documents, as well as other agreements and documents referenced herein) constitute
                 the entire agreement between the Parties with respect to the surrender and turnover of assets by
                 Rhino Rush to Raw Pharma, and supersede all other written or oral understandings or
                 agreements between the Parties with respect thereof. No variation or modification of this Asset
                 Transfer Agreement shall be valid unless an amendment in writing is signed by a duly authorized
                 officer of each party.


                                                     Page 6 of 14
Case 19-00302-TLM             Doc 5       Filed 03/22/19 Entered 03/22/19 15:45:46                            Desc Main
                                         Document      Page 48 of 77




               i)   Counterparts: This Asset Transfer Agreement may be executed in one or more counterparts and
                    may be delivered to each other party by facsimile or other electronic transmission, and upon
                    receipt of same each of such counterparts shall be deemed to be taken together to constitute one
                    and the same original document.

     RAW PHARM                                               RHINO RUS , LLC

     By:                                                     By:

     Titl                                                   Name/Title: Jeremy Swenson, Chief Technical Officer
                                                            and Member
     Date of Signature:
                                                            Date of Signature:




                                                             p•t V     (k_,)


                                                                                     • _S-,1-,      s
                                                                   J




                                                    Page 7 of 14
Case 19-00302-TLM    Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46       Desc Main
                             Document      Page 49 of 77




                                     SCHEDULE 4(a)
                                     COLLATERAL

       ALL ASSETS OF RHINO RUSH, WHETHER NOW OWNED OR AFTER-ACQUIRED,
       INCLUDING WITHOUT LIMITATION THE FOLLOWING:

       ALL OF RHINO RUSH'S RIGHT, TITLE AND INTEREST IN AND TO (A) ALL GENERAL
       INTANGIBLES, INCLUDING WITHOUT LIMITATION (I).ALL REGISTERED COPYRIGHTS,
       DESIGNS, FORMULAS AND OTHER WORKS OF AUTHORSHIP, INCLUDING COMPUTER
       PROGRAMS, SOURCE CODE AND EXECUTABLE CODE, WHETHER EMBODIED IN
       SOFTWARE, FIRMWARE OR OTHERWISE, DOCUMENTATION, RECORDS, DATA AND
       MASKWORKS; (II) ALL INVENTIONS (WHETHER OR NOT PATEITABLE AND WHETHER
       OR NOT REDUCED TO PRACTICE), PROCESSES, PATENTS AND PATENT APPLICATIONS
       (INCLUDING ALL REISSUES, DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART,
       EXTENSIONS AND REEXAMINATIONS THEREOF); (III) ALL PROPRIETARY AND
       CONFIDENTIAL INFORMATION, TRADE SECRETS AND KNOW HOW; (IV) ALL DATABASES,
       DATA COMPILATIONS AND COLLECTIONS AND TECHNICAL DATA; (V) ALL LOGOS,
       TRADE NAMES, TRADE DRESS, TRADEMARKS AND SERVICE MARKS; (VI) ALL DOMAIN
       NAMES, WEB ADDRESSES AND SITES; AND (VII) ALL INSTANTIATIONS OF THE
       FOREGOING IN ANY FORM AND EMBODIED IN ANY MEDIUM, (B) ALL ACCOUNTS, (C)
       ALL CHATTEL PAPER, (D) ALL DEPOSIT ACCOUNTS, (E) ALL INSTRUMENTS, (F) ALL
       INVENTORY, (G) ALL INVESTMENT PROPERTY, (H) ALL EQUIPMENT, AND (I) ALL
       PROCEEDS OF THE FOREGOING.




                                                        4




                                      Page 8 of 14
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 50 of 77




                                     SCHEDULE 5(b)
                        BILL OF SALE AND GENERAL ASSIGNMENT

                                   [SEE ATTACHED]




                            4




                                    Page 9 of 14




                                              4itakirtagagligteSe       ."
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 51 of 77




                                    SCHEDULE 6(b)
                            NOTICE TO ACCOUNT DEBTORS
                      AND NOTIFICATION OF BRAND NAME TRANSFER

                                  [SEE ATTACHED]




                                   Page 10 of 14
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 52 of 77




                                    SCHEDULE 6(c)
                            PREFIX (UPC) TRANSFER LEITER

                                  [SEE ATTACHED]




                                     r1),




                                   Page 11 of 14
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 53 of 77




                                 SCHEDULE 6(d)
             COPYRIGHT,TRADWARK AND DOMAIN NAMES TRANSFER AGREEMENT

                                  [SEE ATTACHED]




                                   Page 12 of 14
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 54 of 77




                                   SCHEDULE 6(t)
                                POWER OF ATTORNEY

                                  [SEE ATTACHED]




                                   Page 13 of 14
    Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                                Document      Page 55 of 77




•
                                         SCHEDULE 11
                                     PERSONAL GUARANTY

                                       (SEE ATTACHED)




                                             •

                                       Page 14 of 14
Case 19-00302-TLM          Doc 5      Filed 03/22/19 Entered 03/22/19 15:45:46                        Desc Main
                                     Document      Page 56 of 77




                             GENERAL ASSIGNMENT AND BILL OF SALE

                                                     4
               For good and valuable consideration, the receipt and adequacy of which are hereby
      acknowledged, Rhino Rush, LLC, an Idahg limited liability company ("Seller"), does hereby
      grant, bargain, transfer, sell, assign, convey and deliver to Raw Phamia, LLC, a Utah limited
      liability company ("Buyer"), all of its right, title and interest in and to the following assets
      (collectively the "Assets"):

      1ALL ASSETS OF RHINO RUSH, WHETHER NOW OWNED OR AFTER-ACQUIRED.
      1INCLUDING WITHOUT LIMITATION THE FOLLOWING:

       ALL OF RHINO RUSH'S RIOVT, TITLE AND INTEREST IN AND TO (A) ALL GENERAL
       INTANGIBLES, INCLUDING WITHOUT LIMITATION (I) ALL REGISTERED COPYRIGHTS,
       DESIGNS, FORMULAS AND OTHER WORKS OF AUTHORSHIP, INCLUDING COMPUTER
       PROGRAMS, SOURCE CODE AND EXECUTABLE CODE, WHETHER EMBODIED IN
       SOFTWARE, FIRMWARE 012.0THERWISE, DOCUMENTATION, RECORDS, DATA AND
       MASKWORKS; (II) ALL INVENTIONS (WHETHER OR NOT PATENTABLE AND WHETHER
       OR NOT REDUCED TO PRACTICE), PROCESSES. PATENTS AND PATENT APPLICATIONS
       (INCLUDING ALL REISSUES, DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART,
       EXTENSIONS AND REEXAMINATIONS THEREOF); (III) ALL PROPRIETARY AND
       CONFIDENTIAL INFORMATION, TRADE SECRETS AND KNOW HOW; (IV) ALL DATABASES,
       DAM COMPILATIONS AND COLLECTIONS AND TECHNICAL DATA; (V) ALL LOGOS,
       TRADE NAMES, TRADE DRESS, TRADEMARKS AND SERVICE MARKS; (VI) ALL DOMAIN
       NAMES, WEB ADDRESSES AND SITES; AND (VII) ALL INSTANTIATIONS OF THE
       FOREGOING IN ANY FORM AND EMBODIED IN ANY MEDIUM, (B) ALL ACCOUNTS, (C)
       ALL CHATTEL PAPER, (D) ALL DEPOSIT ACCOUNTS, (E) ALL INSTRUMENTS, (F) ALL
       INVENTORY, (G) ALL INVESTMENT PROPERTY, (II) ALL EQUIPMENT, AND (I) ALL
       PROCEEDS OF THE FOREGOING.

      to have and to hold the same unto Buyer, its successors and assigns, forever.

              The definition of Assets hereunder includes all company books and records relating to the
      Assets, and all general intangibles, including without limitation all contract rights, domain names
      and URLs, social media accounts, passwords and account management rights, UPC codes and
      prefixes, and the like (including all those listed on Exhibit A). Seller represents and warrants that
      (1) Seller is conveying goad and valid title to all Assets, free and clear of all encumbrances,
      debts, mortgages, attachments, pledges, charges, claims add liens of any kind; and (2) Seller has
      the right to sell the Assets to Buyer and will warrant and defend the right against the lawful
      claims and demands of all persons.

             Seller for itself, its successors and assigns, hereby covenants and agrees that, at any time
     and from time to time upon the written request of Buyer, Seller will do, execute, acknowledge
     and deliver or cause to be done, executed, acknowledged and delivered, all such further acts,
     deeds, assignments, transfers, conveyances, powers of attorney and assurances as may be
     reasonably required by Buyer in order to assign, transfer, set over, convey, assure and confirm
     unto and vest in Buyer, its successors and assigns, title to the assets sold, conveyed and
     transferred by this Bill of Sale.



      M398807 fey 5
Case 19-00302-TLM                Doc 5        Filed 03/22/19 Entered 03/22/19 15:45:46            Desc Main
                                             Document      Page 57 of 77




             This Bill of Sale and Assignment is binding upon and inure to the benefit of the Assignor,
      Assignee and their respective successors and permitted assigns.

             The law of the Stat4 of Texas will govern all questions concerning the construction,
     validity, interpretation and enforceability of this Bill of Sale and Assignment and the exhibits
     and schedules attached beret* the determination of any contractual or non-contractual rights,
     duties or remedies of the parties arising out of or relating to this Assirient and the exhibits and
     schedules attached hereto, and the performance of the obligations imposed by this Assignment,
     without giving effect to any choice of law or conflict of law rules or provisions (whether of the
     State of Texas or any other jurisdiction) that would cause the applicaqon of the Laws of any
     jurisdiction other than the State of Texas. 1.

              Whenever possible, each provision of this Assigiungn ..liall be interpreted in such
     manner as to be effective and valid under applicable Law, Mt if any provision of this
     Assignment or the application of any such provision to any Person or circumstance shall be held
     to be prohibited by or invalid, illegal or unenforceable under applicable Law in any respect by a
     court of competent jurisdiction, such provision shall be ineffective only to the extent of such
     prohibition or invalidity, illegality or unenforceability, without invalidating the remainder of
     such provision or the remaining provisions of this Assignment. Furthermore, in lieu of such
     illegal, invalid or unenforceable provision, there .shall be added automatically as a part of this
     Assignment a legal, valid and enforceable provision as similar in tenns to such illegal, invalid, or
     unenforceable provision as may be possible.
                                                               :444i
           This Bill of Sale and Assignment is incorporated as part of the transaction documents
    contemplated by the Asset Transfer Agreement. Any provision of this Bill of Sale and
    Assignment may be waived or amended if, and only if, such amendment or waiver is in writing
    and signed by all of the parties. No failure by any party hereto to insist upon the strict
    performance of any covenant, duty, agreement or condition of this Assignment, or to exercise
    any right or remedy consequent upon a breach hereof, shall constitute a waiver of any such
    breach or any other covenant, duty, agreerinent or condition hereof.

            This Bill of Sale and Assignment is for the sole benefit of the parties hereto, their
    permitted assigns and nothing herein expressed or implied shall give or be construed to give any
    person or entity, other than the parties hereto and such permitted assigns, any legal or equitable
    rights hereunder.

           This Bill of Sale and Assignment may be executed in one or more counterparts (including
    by means of facsimile pdf or other electronic signature pages), all of which shall be considered
    one and the same agreement, and shall become effective when one or more such counterparts
    have been signed by each of the parties and delivered to the other party.

    AGREED: RHINO RUSH, LLC


            11LIy   SW    on, Chief Technical Officer and Member

   lic-pee vz
    #89880763v5          1.4.4   "3- ,   S   i GA-5 ex"—
Case 19-00302-TLM          Doc 5      Filed 03/22/19 Entered 03/22/19 15:45:46                       Desc Main
                                     Document      Page 58 of 77




                                             EXHIBIT A
                                  SPECIFIC GENERAL INTANGIBLES

   1. www.rhinorush.com, www.rhinorushllc.com
   2. Rhino Rush product logo
   3. Rhino Rush product packaging
   4. Other product materials and product collateral
   5. Social media sites, accounts and logins, including Instagram (rhinorushllc), Twitter (@rhinorushl1c),
      Facebook (Rhino Rush LLC—http://m.facebook.com/RhinoRusb/), LinkedIn (rhinorushllc)
   6. All UPC codes and prefixes
   7. All software programs, rights, applications and passwords, including accounting software (such as
      QuickBooks) and CRM sofhwe (such as Salesforce)
   8. All other existing content created by Rhino Rush or its agents/representatives




                                                      o




                                     '1


     1.1398110763v5
Case 19-00302-TLM           Doc 5      Filed 03/22/19 Entered 03/22/19 15:45:46                           Desc Main
                                      Document      Page 59 of 77




             COPYRIGHT, TRADEMARK AND DOMAIN NAME ASSIGNMENT AGREEMENT

              This COPYRIGHT, TRADEMARK AND DOMAIN NAME ASSIGNMENT AGREEMENT
      (this "Assignment") is made effective 1 March 2019 (the "Effective Date") by and between Rhino Rush,
      LLC, an Idaho limited liability company ("Assignor") and Raw Pharma, LLC, a Utah limited liability
      company ("Assignee"). The Assignors and Assignee are sometimes herein referred to collectively as the
      "Parties" and individually as a "Party." Capitalized terms used but not defined hereiit.shall have the
      meanings given to such terms in the Asset Transfer Agreement (as defined herein).

                                                   BACKGROUND

            A. Assignor is in the business of marketing and selling energy shots., energy drinks, and similar
     products (the "Business"), and uses websites, packaging deggns, and other designs, drawings, word
     combinations, etc., which may or may not have been registered as copyrights with the United States
     Copyright Office, including those set forth on Exhibit A (collectively the "Copyrights").

             B. Assignor also conducts the Business through the use of the trademarks and trademark
     applications, including those set rorth in Exhibit B hereto (the "Marks").

              C. Assignor also conducts the Business through the use of 'domain names, including those
     identified on Exhibit C (the "Domain Names") and is the registrant of the Domain Names with various
     domain name registrars as set forth therein, at times through privacy screen and other organizations that
     all have registered such Domain Names on the Seller's behalf.

              D. The Parties have entered into that certain Asset Transfer Agreement effective March 1, 2019,
     under which the Assignor has agreed to assign all of its assets to Assignee (the "Asset Transfer
     Agreement"). Under the terms of the Asset Transfer Agreement the Assignor desires to assign all right,
     title and interest in and to the Copyrights, the Marks, and the Domain Names to Assignee, and Assignee
     desires to acquire same.

                                                   AGREEMENT

             The Parties agree as follows:

             1.      Copyrights.

             (a) The Assignor hereby sells, assigns, grants, and delivers to Assignee and Assignee hereby
    accepts, the entire right, title, and interest of every kind and nature whatsoever of the Assignor in and to
    the Copyrights, including: (a) all rights to obtain registrations, renewals, and extensions of the
    Copyrights, individually or collectively, that may be secured under the laws now, or hereafter in force and
    effect in the United States, or in any other country or countries; (b) all rights of Assignor to sue for all
    past infringement, misappropriation or violation of the Copyrights, both at common law and under the
    statutes of the United States or any other country; and (c) all income, royalties, payments now or hereafter
    due or payable with respect thereto. The Assignor does further consent to the recordation of this
    Assignment with any governmental agency.

             (b) Further Assurances. The Assignor hereby agrees, from and after the date hereof and without
    further consideration, to take such actions and execute such documentation as may be required by any
    domestic or foreign intellectual property registrar or regulatory agency to transfer ownership of the
    Copyrights from the Assignor to the Assignee. The Assignor hereby also agrees to execute such further
    assignments and related documents with respect to the Copyrights as Assignee shall reasonably request.
Case 19-00302-TLM            Doc 5        Filed 03/22/19 Entered 03/22/19 15:45:46                           Desc Main
                                         Document      Page 60 of 77




                (c) Unassignable Rights. To the extent any of the Copyrights cannot presently be assigned under
       applicable law pursuant to this Assignment, the Assignor may not sell, assign or transfer to any third party
       or register or use in any manner (except to take necessary steps to obtain registration) the unassignable
       Copyrights or otherwise dispute or challenge Assignee's or its assignee's assignment, transfer, sale,
       registration or use of such unassignable Copyrights. In the event any such unassignable Copyright
       subsequently becomes assignable, the Assignor will promptly tajce all necessary action to assign such
       Copyrights to Assignee, upon retluest thereof by Assignee.

               (d) Recordation. The Assignor hereby authorizes and requests the United States Copyright
      Office, or with respect to any foreign Copyrights, if any, the foreign equivalent as the case may be, to
      record Assignee as owner of the Copyrights and to issue any and all registrations, including renewals
      thereof, to Assignee, its successors, assigns, nominees or other legal representatives.

              (e) Rights and Royalties. All rights astd any income, royalties or payments otherwise due or
      payable to the Assignor with respect to any Ceivrights as of the date hereof or thereafter, will be held and
      enjoyed by Assignee, its successors, executors and permiited assigns.
                                     •
               2.      Trademarks.

              (a) The Assignor hereby irrevocably convey, transfer, assign, and deliver unto Assignee, and
      Assignee hereby accepts, absolutely and forever, their entire right, title, and interest in the United States
      and throughout the world, in and to the Marks, whether statutory or at common law, together with all
     goodwill arising from or related to the business symbolized by the Marks, the same to be held and
     enjoyed by Assignee, as successor to the business or portion of the business of Assignor to which the
     Marks pertain, which business is ongoing and existing, for its own use and enjoyment, and for the use and
     enjoyment of its licensees, successors, assigns, and/or other legal representatives, including the right to (a)
     all income, royalties and payments now or hereafter due or payable with respect thereto, (b) apply for,
     make filings with respect to and maintain all registrations, applications and renewals thereof, and (c) sue
     for and receive all damages accruing from past, present and future infringement, misappropriation or
     violation of the Marks and the right to fully and entirely stand in the place of Assignor in all matters
     related thereto, to be used as fully and entirely as such rights would have beedheld and enjoyed by each
     Assignor had this Assignment not been made.

              (b) Further Assurances. The Assignor hereby agrees, from and after the date hereof and without
     further consideration, to take such actions and execute such documentation as may be required by any
     domestic or foreign intellectual property registrar or regulatoryiagency to transfer ownership of the Marks
     from the Assignor to Assignee. The Assignor hereby also agrees to execute such further assignments and
     related documents with respect to the Marks as Assignee shall reasonably request.

              (c) Unassignable Rights. To the extent any of the Marks cannot presently be assigned under
     applicable law pursuant to this Assignment, the Assignor may not sell, assign or transfer to any third party
     or register or use in any manner (except to take necessary steps to obtain registration of unassignable
     Marks) the unassignable Marks or otherwise dispute or challenge Assignee's or its assignee's assignment,
     transfer, sale, registration or use of such unassignable Marks. In the event any such unassignable Mark
     subsequently becomes assignable, the Assignor shall promptly take all necessary action to assign such
     Marks to Assignee, upon request thereof by Assignee.
                                                                                     " •
              (d) Recordation. The Assignor hereby authorizes and requests the Commissioner of Patents and
     Trademarks of the United States of America, or with respect to any foreign trademarks or service marks
     or applications or registrations for such marks the foreign equivalent as the case may be, to record
Case 19-00302-TLM           Doc 5       Filed 03/22/19 Entered 03/22/19 15:45:46                                  Desc Main
                                       Document      Page 61 of 77




        Assignee as owner of the Marks and to issue any and all registrations, including renewals thereof, to
        Assignee, its successors, assigns, nominees or other legal representatives.

                (e) Rights and Royalties. All rights and any income, royalties or payments otherwise due or
        payable to the Assignor with respect to any Marks as of the date hereof or thereafter, will be held and
        enjoyed by Assignee, its successors, executors and permitled assigns.

                3.      Domain Names.

                (a) Assignment. In consideration of the Purchase Price, the Assignor hereby irrevocably sells,
       assigns, transfers and conveys to Assignee all right, title and interest in and to the Domain Names,
       including the current registration thereof.

               (b) Transfer of Domain Name. The Assignor will, as Buyer may request, without further
       consideration, execute all documents, papers, forms and authorizations, and take rich other actions as are
       necessary to effectuate the transfer of ownership and control of the Domain Names to Assignee, and
       enable Assignee to register the Domain Names in Assignee's name with the domarfr name registry of
       Assignee's choosing.

                (c) Unassignable Rights. To the extent any of the Domain Names cannot presently be assigned
       under applicable law pursuant to this Assignment, Assignor may not sell, assign or transfer to any third
       party or register or use in any manner (except to take necessary steps to obtain registration) the
       unassignable Domain Names or otherwise dispute or challenge Assignee's or its assignee's assignment,
       transfer, sale, registration or use of such unassignable Domain Names. In the event any such unassignable
       Domain Name subsequently becomes assignable, Assignor will promptly take all necessary action to
       assign such Domain Names to Assignee, upon Assignee's request.

               4.       Successors and Assigns. This Assignment shall be bindlitif upon and inure to the benefit
       of the Assignor, Assignee and their respective successors and permitted assigns.

               5.      Headings. The article and section headings of this Assignment are for convenience of
       reference only and shall not be deemed to limit Or affect any of the provisions hereof.

               6.      Governing Law. The law of the State of Texas shall govern all questions concerning the
      construction, validity, interpretation and enforceability of this Assignment and the exhibits and schedules
      attached hereto, the determination of any contactual or non-contractual rights, duties or remedies of the
      parties arising out of or relating to this Assignment and the exhibits and schedules attached hereto, and the
      performance of the obligations imposed by this Assignment, without giving effect to any choice of law or
      conflict of law rules or provisions (whether of the State of Texas or any other jurisdiction) that would
      cause the application of the laws of any jurisdiction Othecthan the State of Texas.

               7.       Severability. Whenever possible, each provision of this Assignment shall be interpreted
      in such manner as to be effective and valid under applicable Law, but if any provision of this Assignment
      or the application of any such provision to any Person or circumstance shall be held to be prohibited by or
      invalid, illegal or unenforceable under applicable Law in any respect by a court of competent jurisdiction,
      such provision qhall be ineffective only to the extent of such prohibition or invalidity, illegality or
      unenforceability, without invalidating the remainder of such provision or the remaining provisions of this
      Assignment. Furthermore, in lieu of such illegal, invalid or unenforceable provision, there shall be added
      automatically as a part of this Assignment a legal, valid and enforceable provision as similar in terms to
      such illegal, invalid, or unenforceable provision as may be possible.
Case 19-00302-TLM           Doc 5      Filed 03/22/19 Entered 03/22/19 15:45:46                               Desc Main
                                      Document      Page 62 of 77




               8.      Entire Agreement. This Assignment, the other transaction documents contemplated by
       the Asset Transfer Agreement, the Agreements, and the other agreements and documents referred to
       herein and therein contain the entire agreement and understanding between the parties hereto and thereto
       with respect to the subject . matter hereof and thereof and supersede all prior agreements and
       understandings.

                9.       Amendments: No Waiver. Any provision of this Assignment may be waived or amended
       if, and only if, such amendment or waiver is in writing and signed by all of the parties. No failure by any
       party hereto to insist upon the strict performance of any covenant, duty, agreement or condition of this
       Assignment, or to exercise any right or remedy consequent upon a breach hereof, shall constitute a waiver
       of any such breach or any other covenant, duty, agreement or condition hcreof.

                10.     No Third Party Beneficiaries. This Assignment is for the sole benefit of the parties
       hereto, their permitted assigns and nothing herein expressed or implied shall give or be construed to give
       any Person, other than the parties hereto and such permitted assigns, any legal or equitable rights
       hereunder.

               11.      Counterparts. This Assignment may be executed in one or more counterparts (including
       by means of facsimile pdf or other electronic signature pages), all of which shall be considered one and
       the same agreement, and shall become effective when one or more such counterparts have been signed by
       each of the parties and delivered to the other party.



                                               [Signature page follows]
Case 19-00302-TLM               Doc 5         Filed 03/22/19 Entered 03/22/19 15:45:46                           Desc Main
                                             Document      Page 63 of 77




        AGREED:

       ASSIGNORS:                                                 RHINO RUSH, LLC


                                                                  B y:
                                                                  Name: Jeremy Swenson
                                                                  Title: Chief Technical Officer and Member

       State of Idaho               ) -
       County of

       On this ii—  day of March, 2019, before me, Mielt4e.../      -t4 tX,(notary public, personally appeared
         arert-mi   SJC.               , proved to me on the basis of satisfactory evidence to be the person
       whose namelis subscribed to the within instrument, and acknowledged to me that he executed the same.

                        An- -A- -A- -A- --A- A- 46.46.46-sh.0-4

       Seal            MICHAEL B. HOWELL
                        COMMISSION #2250
                         NOTARY PUBLIC                                  Notary Public
                         STATE OF IDAHO                           My Commission Expires on    / /21    (i-67-(
                  MY COMMISSION EXPIRES



       ASSIGNEE:




                  [Signature Page to Copyright, Trademark, and Domain Name Transfer Agreement]




              •
Case 19-00302-TLM           Doc 5      Filed 03/22/19 Entered 03/22/19 15:45:46                           Desc Main
                                      Document      Page 64 of 77




                                                    EXHIBIT A

                                                  COPYRIGHTS

      Registered Copyrights

           NONE

      Unregistered Copyrights

      1. www.rhinorush.com,"www.rhinorushlIc.com
      2. Rhino Rush product logo
      3. Rhino Rush product packaging
      4. Other product materials and product collateral
      5. Social media sites, accounts and logins, including Instagram (rhinorushlk), Twitter (@rhinorushllc),
         Facebook (Rhino Rush LLC— http://m.facebook.com/RhinoRush/), I .inkedIn (rhinorushllc)
      6. All other existing content created by Rhino Rush or its agents/representatives
Case 19-00302-TLM        Doc 5     Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                                  Document      Page 65 of 77




                                               EXHIBIT B

                                             TRADEMARKS

       USFTO Serial Number 86412757, Registration Number 4747390


                                                             v
Case 19-00302-TLM           Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                                    Document      Page 66 of 77




                                             EXHIBIT C

                                     DOMAIN NAMES TRANSFERRED


                                                  Registrant            )14;         •   1   •

         Rhinorush.com                     Rhino Rush, LLC                          USA
         Rhinorushllc.com                  Rhino Rush, LLC




   •
Case 19-00302-TLM        Doc 5       Filed 03/22/19 Entered 03/22/19 15:45:46                             Desc Main
                                    Document      Page 67 of 77




                                              PERSONAL GUARANTY
                                       OF OBLIGATIONS OF RHINO RUSH, LLC
                                            EFFECTIVE 1 MARCH 2019

                    FOR VALUE RECEIVED, and in consideration for, and as an inducement to Raw Pharma,
           LLC, a Utah limited liability company ("Raw Pharma"), to enter into the Voluntary Asset Transfer
           Agreement (the "Asset Transfer Agreement") relating to the aaets and obligations of Rhino Rush,
           LLC, an Idaho limited liability company (the "Rhino Rush"), the undersigned unconditionally
           guarantees to Raw Pharma the full and timely performance of all of Rhino Rush's covenants,
           conditions, and agreements in the Asset Transfer Agreement and the Ancillary Documents (as that
           term is defined in the Asset Transfer Agreement). In addition, the undersigned expressly agrees that
           the validity of this Guaranty and the obligations of the undersigned will not be terminated, affected,
           or impaired by reason of (i) any forbearance, settlement or compromise between Raw Pharma and
           Rhino Rush, (ii) the invalidity of the Asset Transfer Agreement or Ancillary Documents for any
           reason whatsoever, or (iii) the release of Rhino Rush from any of Rhino Rush's obligations under the
           Asset Transfer Agreement or Ancillary Agreements by operation of law or otherwise, including,
           without limitation, the rejection or assignment of the Asset Transfer Agreement or Ancillary
           Documents in connection with any bankruptcy proceeding.

                  The undersigned further covenants and agrees as follows: This Guaranty will remain in full
          force and effect as to any renewal, modification or extension of the Asset Transfer Agreement or
          Ancillary Agreements, whether or not known to, or approved by, the undersigned. No assignment of
          the Asset Transfer Agreement or Ancillary Documents (or any interest therein) will operate to
          extinguish or reduce the liability of the undersigned. In the event of any termination of the Asset
          Transfer Agreement or Ancillary Documents by Raw Pharma, the undersigned's liability will not be
          terminated, but the undersigned will be and remain liable for all damages, costs, expenses and other
          claims which may arise under the Asset Transfer Agreement or Ancillary Documents. If the
          undersigned has or will, directly or indirectly, loan money to Rhino Rush, the repayment of such
          money will be subordinate in all respects to Rhino Rush's payment of the amounts then and thereafter
          due to Raw Pharma under the Asset Transfer Agreement or Ancillary Documents.

                    Wherever reference is made to the liability of Rhino Rush in the Asset Transfer Agreement
           or Ancillary Documents, such reference will be deemed to include the liability of the undersigned,
          jointly and severally, with Rhino Rush and any other guafantors. Theliability of the undersigned for
           the obligations of the Asset Transfer Agreement and Ancillary Documents will be primary. In any
          cause of action that accrues to Raw Pharma under the Asset Transfer Agreement or Ancillary
          Documents, Raw Pharma may, at Raw Pharma's option, proceed against the undersigned and Rhino
          Rush and other guarantors, jointly and severally, or proceed against the undersigned without having
          demanded performance of, commenced any action against, or obtained any judgment against Rhino
          Rush or the other guarantors. The undersigned hereby waives any obligation on the part of Raw
          Pharma to enforce the terms of the Asset Tninsfer Agreement or Ancillary Documents against Rhino
          Rush as a condition to Raw Pharma's right to proceed against the undersigned. The undersigned
          hereby expressly waives: (i) notice of acceptance of this Guaranty, and of presentment, demand and
          protest; (ii) notice of any default hereunder or under the Asset Transfer Agreement or Ancillary
          Documents, and notice of any indulgence afforded Rhino Rush; (iii) demand for observance or
                                                                                   .
          performance of, or enforcement of, any terms or provisions of this Guaranty or the Asset Transfer
          Agreement and Ancillary Documents; and (iv) all other notices and demands otherwise required by
          law which the undersigned may lawfully waive. The undersigned agrees that in the event this
          Guaranty is enforced by suit or otherwise, the undersigned will reimburse the Raw Pharma, upon
          demand, for all expenses incurred in connection therewith, including, without limitation, reasonable
          attorney's fees.

                  The undersigned hereby waives, to the maxiinum extent permitted by law, all defenses
          available to a surety, whether the waiver is specified herein or not.
Case 19-00302-TLM        Doc 5          Filed 03/22/19 Entered 03/22/19 15:45:46                             Desc Main
                                       Document      Page 68 of 77




                   It is further agreed that all of the terms and provisions hereof will inure to the benefit of the
          successors, personal representatives and assigns of the Raw Pharma, and shall be binding upon the
          estate, heirs, executors, and personal representatives of the undersigned.

                   This Guaranty will be governed by the laws of the State of Texas, and will be performed in
          all respects in Collin County, Texas.

          This Guaranty is made 0ctive March 1, 2019.

          GU          OR:


          Jere            n, individually

          Address:    62401 U.
                 TA-Coc-c— 4:21             Es-Z 6/   t,o



          Signature DI:


          State of Idaho, „
          County of                )

          On this 114" - day of March, 2019, befop me, Ks. J, I.La.)     tlzkOa( notary public, personally
          appearedl-e,r4"..t            je-r    -,f,-pred to me on the basis of satisfactory evidence to be
          the person whose' name is subscribed tb the within instrument, ,and acknowledged to me that he
          executed the same.



                       MICHAEL B. HOWELL                             Notary Public
                       COMMISSION #2250                              My Commission Expires on
                         NOTARY PUBLIC
                        STATE OF IDAHO
                 MY COMMISSION EXPIRES




                      [Signature page for Personal Guaranty of Obligations of Rhino Rush, LLC]
Case 19-00302-TLM           Doc 5        Filed 03/22/19 Entered 03/22/19 15:45:46                                     Desc Main
                                        Document      Page 69 of 77




                            ffilifINO RUSH
                                                    ENERGY
         1 March 2019


         GS1 US, Inc.
         Attn: Lori Taylor, Member Services
         7887 Washington Village Dr., Ste. 300
         Dayton, OH 45459



         Dear Ms. Taylor:


         This letter is to confirm that effective 1 March 2019, Rhino Rush, LLC ("Company") voluntarily transferred
         all the assets of Rhino Rush, LLC to Raw Pharma, LLC, a Utah limited liability company. Accordingly,
         Company has agreed to transfer all GS1 Company Prefixes in their entirety to Raw Pharma, LLC, and
        Company relinquishes the rights to all GS1 Company Prefixes, and does not intend to use such prefixes
        with any Company related product(s).


        I am sending this to you as Chief Technical Officer of Rhino Rush, LLC. I am a duly authorized
        representative of the Company and am authorized to execute this letter on its behalf.


        If you have any questions or concerns, please contact Mark Clark, Raw Pharma's Chief Operations Officer,
        at 678-862-2918.


        Regards,




        Rhino Rush, LLC


        (By Jeremy Swensen, CIO)


        Cc: Mark Clark, Raw Pharma, LLC (Chief Operations Officer)
Case 19-00302-TLM       Doc 5       Filed 03/22/19 Entered 03/22/19 15:45:46                            Desc Main
                                   Document      Page 70 of 77




                              CIMINO RUSH
                                                    ENERGY,
            March 1, 2019

            [insert account debtor name, address, email[

            NOTICE TO CUSTOMERS OF PAYMENT ASSIGNMENT AND ASSIGNMENT OF
            "RHINO RUSH" BRAND

            Dear [insert account debtor name]:

            We are notifying ourNalued customers of two important changes. First, effective March 1, 2019,
            the Rhino Rush® brand is under new ownership. Raw Pharma, LLC, which has manufactured all
            Rhino Rush® energy shots and energy drinks since 2014, will continue to make all Rhino Rush®
            brand energy shots and drinks, and will service your account. Second, Rhino Rush, LLC has sold
            all of its rights to 1;ityment of amounts due, to Raw Pharma, LLC. Effective immediately, you
            must pay all amounts currently owing, and all amounts owing in the future, to Raw Pharma,
            LLC, at the following address:

           Raw Pharma, LLC



           Please change the entity and the address for payment.

           If you have any questions, please contact Marc Howell at money'efnmpharnia.com, or call him at
           208-866-0363.

           Sincerely yours,



           Jeremy Swenson

           Cc: Marc Howell, Raw Pharma Director of Operations
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 71 of 77




                       EXHIBIT D
3/22/2019   Case 19-00302-TLM        Doc 5             Rhino Rush isEntered
                                               Filed 03/22/19       under construction
                                                                               03/22/19 15:45:46     Desc Main
                                              Document        Page 72 of 77




    The All New Rhino Rush - Coming
                 Soon!

      T h a n k yo u fo r b e i n g p a t i e n t . We a re d o i n g s o m e wo rk o n t h e
           s i te a n d t h e a l l n ew R H I N O R U S H w i l l b e co m i n g s o o n .



                           (https://www.facebook.com/RhinoRush/)      (https://twitter.com/RhinoRushLLC)

                                                                                     (http://rhinorush.com/wp-login.php)




http://rhinorush.com/                                                                                                  1/1
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 73 of 77




                       EXHIBIT E
3/22/2019   Case 19-00302-TLM                Doc 5                (3) Rhino Rush
                                                        Filed 03/22/19           LLC - Home
                                                                             Entered    03/22/19 15:45:46   Desc Main
                                                       Document        Page 74 of 77




                 The All New Rhino Rush
                      RHINO RUSH LLC · THURSDAY, MARCH 21, 2019




                 Plano, TX, Release: March 21, 2019. For Immediate Release


                 Rhino Rush, LLC has announced today that it has acquired the assets of the Rhino Rush®
                 brand. Product manufacturing and development will continue to be supplied, as it has been
                 for the past four years, by the same company and manufacturing facilities, now located in
                 Plano, TX. Although leadership has changed, most of the same team will remain.


                 “We are excited, and look forward to continuing, to bring quality Rhino Rush® products to
                 stores everywhere. Research and innovation will always be at the core of each of our energy
                 products. Expect us to bless the lives of others in the DFW Metroplex, and nationwide,
                 through creative and heartfelt corporate responsibilities,” says the new Rhino Rush®
                 management team.


                 “As for the future of Rhino Rush®, we intend to bring energy products that are cleaner, and
                 safe for sport, while attempting to improve an individual’s work performance.”


                 Rhino Rush® products are currently sold in more than 25,000 convenience and grocery
                 stores. The company intends to continue to expand over time. The Rhino Rush® brand was
                 started in 2012. Rhino Rush, LLC, is now a proud Texas company, headquartered in Plano,
                 and will continue to service the 25,000 stores, as well as servicing eCommerce.
                 (www.RhinoRush.com)


                 Contact Info:


                 NAME: Rachel McCulley


                 Organization: Rhino Rush, LLC


                 Address: 1000 Shiloh Rd. Suite 200, Plano, TX 75074


                 Email: rachel@rhinorush.com




https://www.facebook.com/notes/rhino-rush-llc/the-all-new-rhino-rush/2552107281475583/                                  1/1
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 75 of 77




                       EXHIBIT F
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 76 of 77
Case 19-00302-TLM   Doc 5    Filed 03/22/19 Entered 03/22/19 15:45:46   Desc Main
                            Document      Page 77 of 77
